Exhibit 10.61

LOAN AGREEMENT

DATED AS OF MARCH 14, 2008

by and among

COMSTOCK STATION VIEW, L.C.,

COMSTOCK POTOMAC YARD, L.C.,

AS BORROWERS,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

AND

KEYBANK NATIONAL ASSOCIATION,

AS AGENT

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page §1.    DEFINITIONS AND RULES OF INTERPRETATION    1    §1.1
   Definitions    1    §1.2    Rules of Interpretation    15 §2.    THE LOAN
FACILITIES    15    §2.1    Loans    16    §2.2    Interest on Loans    16   
§2.3    Requests for Loans    17    §2.4    Funds for Loans    17    §2.5    Use
of Proceeds    17    §2.6    Remargining    18    §2.7    Reborrowing for
Purposes of Paying Interest    18    §2.8    Revolving Credit Facility    19 §3.
   REPAYMENT OF THE LOANS    19    §3.1    Stated Maturity    19    §3.2   
Optional Prepayments    19    §3.3    Mandatory Prepayments    19    §3.4   
Partial Prepayments    19    §3.5    Effect of Prepayments    19 §4.    CERTAIN
GENERAL PROVISIONS    19    §4.1    Conversion Options    19    §4.2    Closing
Fee    20    §4.3    [Intentionally omitted]    20    §4.4    Funds for Payments
   20    §4.5    Computations    21    §4.6    Suspension of LIBOR Rate Loans   
21    §4.7    Illegality    22    §4.8    Additional Interest    22    §4.9   
Additional Costs, Etc    22    §4.10    Capital Adequacy    23    §4.11   
Breakage Costs    24    §4.12    Default Interest; Late Charge    24

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §4.13    Certificate    24    §4.14    Limitation on
Interest    24    §4.15    Certain Provisions Relating to Increased Costs    25
§5.    COLLATERAL SECURITY    25    §5.1    Collateral    25    §5.2    Release
of Mortgaged Property    25    §5.3    Release of Collateral    27    §5.4   
Sale of Mortgaged Property or Change in Borrowers    27 §6.    REPRESENTATIONS
AND WARRANTIES    28    §6.1    Corporate Authority, Etc    28    §6.2   
Governmental Approvals    29    §6.3    Financial Statements    29    §6.4    No
Material Changes    29    §6.5    Franchises, Patents, Copyrights, Etc    29   
§6.6    Litigation    29    §6.7    No Material Adverse Contracts, Etc    29   
§6.8    Compliance with Other Instruments, Laws, Etc    30    §6.9    Tax Status
   30    §6.10    No Event of Default    30    §6.11    Investment Company Act
   30    §6.12    Employee Benefit Plans    30    §6.13    Disclosure    30   
§6.14    Trade Name; Place of Business    31    §6.15    Regulations T, U and X
   31    §6.16    Environmental Compliance    31    §6.17    Subsidiaries;
Organizational Structure    32    §6.18    Mortgaged Property    33    §6.19   
Brokers    34    §6.20    Other Debt    34    §6.21    Solvency    34    §6.22
   No Bankruptcy Filing    34

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §6.23    No Fraudulent Intent    34    §6.24    OFAC   
34    §6.25    Transaction in Best Interests of Borrowers; Consideration    34
   §6.26    Purchase Contracts    35    §6.27    Contribution Agreement    35   
§6.28    Potomac Project    35 §7.    AFFIRMATIVE COVENANTS    35    §7.1   
Punctual Payment    35    §7.2    Maintenance of Office    35    §7.3    Records
and Accounts    36    §7.4    Financial Statements, Certificates and Information
   36    §7.5    Notices    38    §7.6    Existence    39    §7.7    Insurance;
Condemnation    39    §7.8    Liens    42    §7.9    Inspection of Properties
and Books    43    §7.10    Compliance with Laws, Contracts, Licenses, and
Permits    43    §7.11    Further Assurances    43    §7.12    Leases    43   
§7.13    Plan Assets    43    §7.14    Single Purpose Entity Requirements    44
   §7.15    Potomac Project    46 §8.    NEGATIVE COVENANTS    46    §8.1   
Restrictions on Indebtedness    46    §8.2    Restrictions on Liens, Etc    47
   §8.3    Merger, Consolidation    47    §8.4    Sale and Leaseback    47   
§8.5    Compliance with Environmental Laws    48    §8.6    Distributions    49
   §8.7    Zoning and Contract Changes and Compliance    49    §8.8    Contracts
   49

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    §8.9    Restrictions on Easements, Covenants and
Restrictions    50 §9.    HOLDBACKS    51 §10.    CLOSING CONDITIONS    51   
§10.1    Loan Documents    51    §10.2    Certified Copies of Organizational
Documents    51    §10.3    Resolutions    52    §10.4    Incumbency
Certificate; Authorized Signers    52    §10.5    Opinion of Counsel    52   
§10.6    Payment of Fees    52    §10.7    Performance; No Default    52   
§10.8    Representations and Warranties    52    §10.9    Proceedings and
Documents    52    §10.10    Mortgaged Property Qualification Documents    52   
§10.11    Appraisal    53    §10.12    Consents    53    §10.13    Purchase
Contracts    53    §10.14    CHCI Subordinate Notes    53    §10.15    Other   
53 §11.    CONDITIONS TO ALL BORROWINGS    53    §11.1    Prior Conditions
Satisfied    53    §11.2    Representations True; No Default    53    §11.3   
Borrowing Documents    53    §11.4    Endorsement to Title Policy    53    §11.5
   Future Advances Tax Payment    54 §12.    EVENTS OF DEFAULT; ACCELERATION;
ETC    54    §12.1    Events of Default and Acceleration    54    §12.2   
Certain Cure Periods; Limitation of Cure Periods    57    §12.3    Termination
of Commitments    57    §12.4    Remedies    57    §12.5    Distribution of
Collateral Proceeds    57 §13.    SETOFF    58

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page §14.    THE AGENT    59    §14.1    Authorization    59   
§14.2    Employees and Agents    59    §14.3    No Liability    59    §14.4   
No Representations    60    §14.5    Payments    60    §14.6    Holders of Notes
   61    §14.7    Indemnity    61    §14.8    Agent as Lender    62    §14.9   
Resignation    62    §14.10    Duties in the Case of Enforcement    62    §14.11
   Bankruptcy    63    §14.12    Request for Agent Action    63    §14.13   
Reliance by Agent    63    §14.14    Approvals    64    §14.15    Borrowers Not
Beneficiary    64 §15.    EXPENSES    64 §16.    INDEMNIFICATION    65 §17.   
SURVIVAL OF COVENANTS, ETC    66 §18.    ASSIGNMENT AND PARTICIPATION    66   
§18.1    Conditions to Assignment by Lenders    66    §18.2    Register    67   
§18.3    New Notes    67    §18.4    Participations    68    §18.5    Pledge by
Lender    68    §18.6    No Assignment by Borrowers    68    §18.7    Disclosure
   68    §18.8    Amendments to Loan Documents    69 §19.    NOTICES    69 §20.
   RELATIONSHIP    71 §21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
   71

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page §22.    HEADINGS    71 §23.    COUNTERPARTS    72 §24.   
ENTIRE AGREEMENT, ETC    72 §25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE
CLAIMS    72 §26.    DEALINGS WITH THE BORROWERS    72 §27.    CONSENTS,
AMENDMENTS, WAIVERS, ETC    73 §28.    SEVERABILITY    73 §29.    TIME OF THE
ESSENCE    74 §30.    NO UNWRITTEN AGREEMENTS    74 §31.    REPLACEMENT NOTES   
74 §32.    NO THIRD PARTIES BENEFITED    74 §33.    PATRIOT ACT    74 §34.   
JOINT AND SEVERAL LIABILITY    75 §35.    ADDITIONAL AGREEMENTS CONCERNING
OBLIGATIONS OF BORROWERS    75    §35.1    Attorney-in-Fact    75    §35.2   
Accommodation    75    §35.3    Waiver of Automatic or Supplemental Stay    75
   §35.4    Waiver of Defenses    75    §35.5    Waiver    78    §35.6   
Subordination    78 §36.    CONFLICT    78 §37.    AMENDMENT AND RESTATEMENT OF
ORIGINAL LOAN AGREEMENTS    78

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A-1

   FORM OF POTOMAC NOTE

EXHIBIT A-2

   FORM OF STATION VIEW NOTE

EXHIBIT B

   FORM OF REQUEST FOR LOAN

EXHIBIT C

   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT D

   INTENTIONALLY OMITTED

EXHIBIT E

   COMPLIANCE CERTIFICATE

SCHEDULE 1.1

   LENDERS AND COMMITMENTS

SCHEDULE 1.2

   MORTGAGED PROPERTY QUALIFICATION DOCUMENTS

SCHEDULE 3.3

   MANDATORY PREPAYMENTS

SCHEDULE 6.6

   PENDING LITIGATION AND JUDGMENTS

SCHEDULE 6.9

   TAXPAYER IDENTIFICATION NUMBERS

SCHEDULE 6.17

   ORGANIZATIONAL STRUCTURE

SCHEDULE 6.18(C)

   PURCHASE OPTIONS

SCHEDULE 6.28

   OUTSTANDING CERTIFICATES OF OCCUPANCY

SCHEDULE 7.12

   POTOMAC PROJECT LEASING PARAMETERS

SCHEDULE 8.8

   RELEASE PRICES

 

vii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of the 14th day of March, 2008
by and among COMSTOCK STATION VIEW, L.C., a Virginia limited liability company
(“Station View”), COMSTOCK POTOMAC YARD, L.C., a Virginia limited liability
company (“Potomac”; Station View and Potomac are sometimes hereinafter referred
to individually as “Borrower” and collectively as “Borrowers”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”) and the other lending institutions that may become
parties hereto pursuant to §18 (together with KeyBank, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”).

RECITALS

WHEREAS, Borrowers have requested that the Lenders provide a loan to Borrowers;
and

WHEREAS, the Agent and the Lenders are willing to provide such loan to Borrowers
on and subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrowers and the Lenders.



--------------------------------------------------------------------------------

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

Agreement. This Loan Agreement, including the Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Appraisal. An MAI appraisal of the value of the Mortgaged Property, determined
on an “as-is” market value basis, performed by an independent appraiser selected
by the Agent who is not an employee of the Borrowers, the Guarantor or any of
their Affiliates, the Agent or a Lender, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
and policies (both regulatory and internal) applicable to the Lenders and
otherwise acceptable to the Agent.

Appraised Value. The “as is” market value of the Mortgaged Property as reflected
in the Appraisal of the Mortgaged Property; subject, however, to such reasonable
adjustments to the value determined thereby as may be required by the appraisal
department of the Agent in its good faith business judgment. The Appraised Value
of the Mortgaged Property shall be determined based only upon permits for the
development of the Mortgaged Property that have been issued and are in full
force and effect.

Assignment and Acceptance Agreement. See §18.1.

Assignment of Interests. The Assignment of Interests dated of even date herewith
by the Guarantor in favor of Agent for the benefit of the Lenders, as the same
may be hereafter modified or amended.

Assignment of Potomac Loan Documents. The Assignment dated of even date herewith
from Corus Bank, N.A. to Agent.

Assignment of Sales Contracts and Deposits. The Assignment of Sales Contracts
and Deposits dated of even date herewith by Potomac in favor of Agent for the
benefit of the Lenders, as the same may be hereafter modified or amended.

Assignment of Station View Loan Documents. The Assignment dated of even date
herewith from KeyBank National Association to Agent.

Authorized Officer. Christopher Clemente and Bruce Labovitz as to Station View,
and Christopher Clemente and Bruce Labovitz as to Potomac.

Balance Sheet Date. December 31, 2007.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

2



--------------------------------------------------------------------------------

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate” or
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

Base Rate Loans. Collectively, Loans bearing interest calculated by reference to
the Base Rate.

Borrowers. As defined in the preamble hereto.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR (calculated based on the change in LIBOR) for the balance of an applicable
Interest Period (actual or requested), incurred (or reasonably expected to be
incurred) in connection with (i) any payment of any portion of the Loans bearing
interest at LIBOR prior to the termination of any applicable Interest Period,
(ii) the conversion of a LIBOR Rate Loan to any other applicable interest rate
on a date other than the last day of the relevant Interest Period, or (iii) the
failure of a Borrower to draw down, on the first day of the applicable Interest
Period, any amount as to which such Borrower has elected a LIBOR Rate Loan.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended.

Change of Control. A “Change of Control” shall occur if (i) any person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act), including a
“group” as defined in Section 13(d)(3) of the Exchange Act (but excluding a
director or other fiduciary holding securities under an employee benefit plan of
the Guarantor), becomes the beneficial owner of Equity Interests of the
Guarantor having at least fifty percent (50%) of the total number of votes that
may be cast for the election of directors of the Guarantor; (ii) the merger or
other business combination of the Guarantor, sale of all or substantially all of
the Guarantor’s assets or combination of the foregoing transactions; or
(iii) the persons who were directors of the Guarantor on the date hereof (the
“Incumbent Directors”) shall cease to constitute at least a majority of the
board of directors of the Guarantor; provided, that, any director who was not a
director as of the date hereof shall be deemed to be an Incumbent Director if
such director was elected to the board of directors by, or on the recommendation
of or with the approval of, at least two-thirds of the directors who then
qualified as Incumbent Directors either actually or by prior operation of this
provision, unless such election, recommendation or approval was the result of an
actual or threatened election contest of the type contemplated by Regulation
14a-11 promulgated under the Exchange Act or any successor provision.

 

3



--------------------------------------------------------------------------------

CHCI Subordinate Notes. The promissory notes issued pursuant to that certain
Indenture dated March 15, 2007, by and between Guarantor and Wells Fargo Bank,
N.A. (“Trustee”), as amended and restated pursuant to that certain Amended and
Restated Indenture dated March 14, 2008, by and between Guarantor and Trustee.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of the Borrowers and the
Guarantor which are subject to the security interests, security title, liens and
mortgages created by the Security Documents, including, without limitation, the
Mortgaged Property, the Guaranty and the Assignment of Interests.

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
the Borrowers, as the same may be changed from time to time in accordance with
the terms of this Agreement.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Compliance Certificate. See §7.4(i).

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to a Borrower by reason of any Taking, net of all reasonable and
customary amounts actually expended to collect the same.

Condominium Declaration. Declaration of The Eclipse on Center Park Condominium
dated as of October 20, 2006, by Comstock Potomac Yard, L.C., a Virginia limited
liability company (“Declarant”), recorded on October 20, 2006 at Book 4033, Page
290, in the Office of the Clerk of the Circuit Court of Arlington County,
Virginia; as amended by that certain Corrective Amendment to Condominium
Instruments to The Eclipse on Center Park Condominium, dated November 27, 2006,
by Declarant, recorded on November 29, 2006, at Book 4045, Page 1819, aforesaid
records; as further amended by that certain Corrective Amendment to Condominium
Instruments to The Eclipse on Center Park Condominium dated June 19, 2007, by
Declarant, recorded on June 20, 2007, at Book 4109, Page 110, aforesaid records;
as further amended by that certain Corrective Amendment to Condominium
Instruments to The Eclipse on Center Park Condominium dated May 18, 2007, by
Declarant, recorded on December 19, 2007, at Book 4156, Page 891, aforesaid
records; as further amended by that certain Corrective Amendment to Condominium
Instruments to The Eclipse on Center Park Condominium dated December 27, 2007,
by Declarant, recorded on December 28, 2007 at Book 4158, Page 1412, aforesaid
records; as further amended by that certain Amendment to

 

4



--------------------------------------------------------------------------------

Condominium Instruments of The Eclipse on Center Park Condominium Assigning
Storage Spaces, dated December 27, 2007, by Declarant, recorded on December 28,
2007, at Book 4158, Page 1515, aforesaid records.

Contribution Agreement. That certain Contribution Agreement dated of even date
herewith among the Borrowers and the Guarantor, as the same may be modified,
amended or ratified from time to time.

Conversion/Continuation Request. A notice given by a Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Declaration. The instrument, and all amendments or supplements thereto, recorded
in among the land records of the jurisdiction in which the Station View Project
or any part thereof is located, that either (i) imposes on the association
maintenance or operational responsibilities for the common area or (ii) creates
the authority in the association to impose on lots, or on the owners or
occupants of such lots, or on any other entity any mandatory payment of money in
connection with the provision of maintenance and/or services for the benefit of
some or all of the lots, the owners or occupants of the lots, or the common
area.

Default. See §12.1.

Default Rate. See §4.12.

Delinquent Lender. See §14.5(c).

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Distribution. With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution on or in respect of any shares of any
class of capital stock, partner’s interest, member’s interest or other
beneficial interest of such Person; the purchase, redemption, exchange or other
retirement of any shares of any class of capital stock, partner’s interest,
member’s interest or other beneficial interest of such Person, directly or
indirectly through a subsidiary of such Person or otherwise; the return of
capital by a Person to its shareholders, partners, members or other beneficial
owners as such; any payment made to retire,

 

5



--------------------------------------------------------------------------------

or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any capital stock, partner’s interest, member’s interest or other
beneficial interest in a Person; or any other distribution on or in respect of
any shares of any class of capital stock, partner’s interest, member’s interest
or other beneficial interest of such Person.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by either Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.

Environmental Engineer. A firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreement.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer with a
Borrower or the Guarantor under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default. See §12.1.

 

6



--------------------------------------------------------------------------------

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

GAAP. Generally accepted accounting principles that are (a) consistent with the
principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors, as in effect from time to time and (b) consistently
applied with past financial statements of the Person adopting the same
principles.

General Contractor Dispute. The disputes relating to Potomac’s and Balfour
Beatty Construction LLC (as successor-in-interest to Centex Construction LLC)
obligations for the Potomac Project under the AIA construction contract and
exhibits executed on November 4, 2004 by Potomac and Centex Construction LLC and
related Agreement dated January 30, 2008 by and between Potomac and Balfour
Beatty Construction LLC.

Governmental Authority. The United States of America, the Commonwealth of
Virginia, any political subdivision thereof, and any agency, authority,
department, commission, board, bureau, or instrumentality of any of them.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by a Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Comstock Homebuilding Companies, Inc., a Delaware corporation.

Guaranty. The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by Guarantor in favor of the Agent and the Lenders, as the
same may be modified, amended, or ratified, such Guaranty to be in form and
substance satisfactory to Agent.

Hazardous Substances. As defined in the Indemnity Agreement.

Holdbacks. The Interest Holdback.

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than thirty (30) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation

 

7



--------------------------------------------------------------------------------

of such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement; (f) obligations under any Derivatives
Contract; (g) all Indebtedness of other Persons which such Person has guaranteed
or is otherwise recourse to such Person, including liability of a general
partner in respect of liabilities of a partnership in which it is a general
partner which would constitute “Indebtedness” hereunder, any obligation to
supply funds to or in any manner to invest directly or indirectly in a Person,
to maintain working capital or equity capital of a Person or otherwise to
maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; and (h) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation.

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrowers and Guarantor in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, such agreement to be in form and
substance satisfactory to Agent.

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same.

Interest Holdback. See §9(a).

Interest Payment Date. As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months (subject to availability) thereafter, and (b) thereafter, each
period commencing on the day following the last day of the next preceding
Interest Period applicable to such Loan and ending on the last day of one of the
periods set forth above, as selected by a Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

 

8



--------------------------------------------------------------------------------

(ii) if a Borrower shall fail to give notice as provided in §4.1, such Borrower
shall be deemed to have requested a conversion of the affected LIBOR Rate Loan
to a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

KeyBank. As defined in the preamble hereto.

Lenders. KeyBank and any other Person which becomes an assignee of any rights of
a Lender pursuant to §18 (but not including any participant as described in
§18).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate
(rounded upwards to the nearest 1/16th) as shown in Reuters Screen LIBOR01 Page
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate, then the rate shall be determined by reference to such
other comparable publicly available service displaying such rate as selected by
Agent in its sole discretion. If Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market, Loans shall accrue interest based upon the Base Rate. For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

Lien. See §8.2.

Loan or Loans. An individual Loan or the aggregate Loans, as the case may be,
made by the Lenders hereunder to Borrowers.

Loan Documents. This Agreement, the Notes, the Security Documents and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of a Borrower or the Guarantor in connection with the Loans.

 

9



--------------------------------------------------------------------------------

Loan Request. See §2.3.

Loan to Value Ratio. See §2.6.

Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that if there shall only be two (2) Lenders, the Majority
Lenders shall mean both of such Lenders; and provided further that in
determining said percentage at any given time, all then existing Delinquent
Lenders will be disregarded and excluded and the Commitment Percentages of the
Lenders shall be redetermined for voting purposes only to exclude the Commitment
Percentages of such Delinquent Lenders.

Material Adverse Effect. A material adverse effect on (a) the business
activities, properties, assets, prospects, condition (financial or otherwise) or
results of operations of a Borrower; (b) the ability of any Borrower or the
Guarantor to perform any of its obligations under the Loan Documents; or (c) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder; provided, however, that none of the
following shall constitute, or shall be considered in determining whether there
has occurred, and no event, circumstance, change or effect resulting from or
arising out of any of the following shall constitute, a Material Adverse Effect:
(i) the announcement of the execution of this Agreement; (ii) changes in the
national or world economy or financial markets as a whole (but excluding changes
in economic conditions that affect the industries or markets in which Borrowers
or Guarantor conduct their business) so long as such changes or conditions do
not adversely affect Borrowers or Guarantor, taken as a whole, in a materially
disproportionate manner relative to other similarly situated participants in the
industries or markets in which Borrowers or Guarantor operate; and (iii) a
decline in the price, or a change in the trading volume or listing status, of
the common stock of Guarantor on the NASDAQ.

Maturity Date. March 14, 2011, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.

Moody’s. Moody’s Investor Service, Inc.

Mortgage. The Deed of Trust from a Borrower to the trustees named therein acting
on behalf of the Agent for the benefit of the Lenders, as the same may be
modified or amended, pursuant to which such Borrower has conveyed or granted a
mortgage lien upon or a conveyance in fee simple of the Mortgaged Property as
security for the Obligations.

Mortgaged Property or Mortgaged Properties. The real estate owned by a Borrower
which is security for the Obligations pursuant to the Mortgage.

Mortgaged Property Qualification Documents. See Schedule 1.2 attached hereto.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by a Borrower or any ERISA Affiliate.

Net Sales Proceeds. With respect to the sale of any portion of the Mortgaged
Property in accordance with the provisions of §5.2, all gross proceeds of such
sale plus all other

 

10



--------------------------------------------------------------------------------

consideration received in conjunction with such sale less all reasonable,
ordinary and customary costs, expenses and commissions incurred as a direct
result of such sale and paid to any Person; provided that if such commissions
are to a Person related to the Borrowers, Guarantor or any of their respective
partners, members, managers, officers or directors or any Person affiliated with
the Borrowers, Guarantor or any their respective partners, members, managers,
officers or directors, then such commissions shall be reasonable and customary
in the market in which the Mortgaged Property is located. Net Sales Proceeds
shall under no circumstances be less than ninety percent (90%) of the sales
price set forth in the Purchase Contract without the prior written consent of
Agent.

Notes. See §2.1(b).

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrowers or
the Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans or the Notes, or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Original Potomac Loan Agreement. The “Loan Agreement,” as defined in the
Assignment of Potomac Loan Documents.

Original Potomac Note. The “Note,” as defined in the Assignment of Potomac Loan
Documents.

Original Station View Loan Agreement. The “Loan Agreement,” as defined in the
Assignment of Station View Loan Documents.

Original Station View Note. The “Note,” as defined in the Assignment of Station
View Loan Documents.

Outstanding. With respect to any Loan, the aggregate unpaid principal thereof as
of any date of determination.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

11



--------------------------------------------------------------------------------

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle A,
Title I of ERISA.

Potomac. As defined in the preamble hereto.

Potomac Loans. The portion of the Loans that are not Station View Loans.

Potomac Project. A completed 465-unit condominium project located in Alexandria,
Virginia between U.S. Route 1 and the Potomac River, subject only to minor
customary punchlist items in connection with the sale of Potomac Units and
warranty work typical for a condominium project.

Potomac Units. Each of the residential condominium units within the Potomac
Project established by the Condominium Declaration, together with any
appurtenant undivided interest in the common elements created under the
Condominium Declaration and easements for the use of any appurtenant limited
common elements.

Purchase Contract. A purchase and sale agreement between a Borrower and the
purchaser of a Unit for the purchase of a Unit (and appurtenant percentage
interests in the limited common elements and common elements, if any), whether
now or hereafter existing.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Register. See §18.2.

Release. See §6.16(c)(iii).

Rent Roll. A report prepared by Potomac Yard showing for the Potomac Project
owned or leased by Potomac Yard, its occupancy, lease expiration dates, lease
rent and other information in substantially the form presented to Agent prior to
the date hereof or in such other form as may be reasonably acceptable to the
Agent.

Requirements. Any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition and ownership of
the Potomac Project or the Station View Project, or the use, occupancy,
operation or sale of the Potomac Project or Station View Project, including
those relating to subdivision control, zoning, building, use and occupancy, fire
prevention, health, safety, sanitation, handicapped access, historic
preservation and protection, tidelands, wetlands, flood control, access and
earth removal, interstate land sales and all Environmental Laws.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of

 

12



--------------------------------------------------------------------------------

the Federal Reserve System (or any successor) or any other governmental or
quasi-governmental authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Salable Inventory. The total amount of unsold Potomac Units on a square foot
basis.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, the Guaranty, the Mortgage, the Indemnity
Agreement, the Assignment of Interests, the Assignment of Sales Contracts and
Deposits, UCC-1 financing statements and any further collateral assignments to
the Agent for the benefit of the Lenders.

Single Purpose Entity. See §7.14(b).

S&P. Standard & Poor’s Ratings Group.

Station View. As defined in the preamble hereto.

Station View Loans. The portion of the loans used to refinance existing
indebtedness secured by the Station View Project.

Station View Project. A 7.4 acre parcel of land in Ashburn, Virginia on which
Station View intends to construct a residential community consisting of
forty-seven (47) fee simple residential townhomes.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Survey. An instrument survey of the Mortgaged Property prepared by a registered
land surveyor which shall show the location of all buildings, structures,
easements and utility lines on such property, shall be sufficient to remove the
standard survey exception from the Title Policy, shall show that all buildings
and structures are within the lot lines of the Mortgaged Property and shall not
show any encroachments by others (or to the extent any encroachments are shown,
such encroachments shall be acceptable to the Agent in its reasonable
discretion), shall show rights of way, adjoining sites, establish building lines
and street lines, the distance to and names of the nearest intersecting streets
and such other details as the Agent may reasonably require; and shall show
whether or not the Mortgaged Property is located in a flood

 

13



--------------------------------------------------------------------------------

hazard district as established by the Federal Emergency Management Agency or any
successor agency or is located in any flood plain, flood hazard or wetland
protection district established under federal, state or local law and shall
otherwise be in form and substance reasonably satisfactory to the Agent.

Surveyor Certification. With respect to the Mortgaged Property, a certificate
executed by the surveyor who prepared the Survey with respect thereto, dated as
of a recent date and containing such information relating to such parcel as the
Agent or the Title Insurance Company may reasonably require, such certificate to
be reasonably satisfactory to the Agent in form and substance.

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

Title Insurance Company. Lawyers Title Insurance Company and/or any other title
insurance company or companies approved by the Agent and the Borrowers.

Title Policy. With respect to the Mortgaged Property, an ALTA standard form
title insurance policy (or, if such form is not available, an equivalent,
legally promulgated form of mortgagee title insurance policy reasonably
acceptable to the Agent) issued by a Title Insurance Company (with such
reinsurance as the Agent may reasonably require, any such reinsurance to be with
direct access endorsements to the extent available under applicable law) in an
amount as the Agent may reasonably require based upon the fair market value of
the applicable Mortgaged Property insuring the priority of the Mortgage thereon
and that a Borrower holds marketable fee simple title to such parcel, subject
only to the encumbrances acceptable to Agent in its reasonable discretion and
which shall not contain standard exceptions for mechanics liens, persons in
occupancy or matters which would be shown by a survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its reasonable discretion, and shall contain such endorsements and
affirmative insurance as the Agent may reasonably require and is available in
the State in which the Mortgaged Property is located.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.

Transfer. See §5.4.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unit or Units. Any or all of the Potomac Units.

 

14



--------------------------------------------------------------------------------

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the Commonwealth of
Virginia, have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

§2. THE LOAN FACILITIES.

§2.1 Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to Borrowers on the Closing Date, and Borrowers
agree to borrow on the Closing Date, such Lender’s Loan Commitment Percentage of
the total Loan Commitment (except the portion allocated to the Interest
Holdback, which shall be advanced as provided in §9(a)).

(b) The Loans shall be evidenced by notes of the Borrowers in substantially the
form of Exhibit A hereto (collectively, the “Notes”), dated of even date with
this Agreement (except as otherwise provided in §18.3) and completed with
appropriate insertions. One Note shall be payable to the order of each Lender in
the principal amount equal to such Lender’s Loan

 

15



--------------------------------------------------------------------------------

Commitment, respectively, or, if less, the outstanding amount of all Loans made
by such Lender, plus interest accrued thereon, as set forth below. The Borrowers
irrevocably authorize Agent to make or cause to be made, at or about the time of
the Drawdown Date of any Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Loans set forth on Agent’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to each Lender, but the failure to
record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of the Borrowers hereunder or
under any Note to make payments of principal of or interest on any Note when
due.

§2.2 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus one and one-half percent (1.5%).

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus four percent (4%).

(c) Borrowers promise to pay interest on the Loans in arrears on each Interest
Payment Date with respect thereto.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.3 Requests for Loans. A Borrower shall give to the Agent written notice
executed by an Authorized Officer of such Borrower in the form of Exhibit B
hereto (or telephonic notice confirmed in writing in the form of Exhibit B
hereto) of each Loan requested hereunder (including a request for a disbursement
from the Interest Holdback) (a “Loan Request”) by 11:00 a.m. (Cleveland time)
one (1) Business Day prior to the proposed Drawdown Date with respect to Base
Rate Loans and two (2) Business Days prior to the proposed Drawdown Date with
respect to LIBOR Rate Loans. Each such notice shall specify with respect to the
requested Loan, the proposed principal amount of such Loan, the Type of Loan,
the initial Interest Period (if applicable) for such Loan and the Drawdown Date.
Promptly upon receipt of any such notice, the Agent shall notify each of the
Lenders thereof. Each such Loan Request shall be irrevocable and binding on such
Borrower and shall obligate such Borrower to accept the Loan requested from the
Lenders on the proposed Drawdown Date. There shall be no more than six (6) LIBOR
Rate Loans outstanding at any one time. Notwithstanding anything herein to the
contrary, Lenders shall not be required to advance any Loans if such advance
would cause the Loan to Value Ratio to exceed the thresholds permitted under
§2.6.

 

16



--------------------------------------------------------------------------------

§2.4 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Loans, each of the Lenders will make available to the Agent, at the Agent’s
Head Office, in immediately available funds, the amount of such Lender’s Loan
Commitment or Loan Commitment Percentage, as applicable, of the amount of the
requested Loan which may be disbursed pursuant to §2.1 or §9. Upon receipt from
each Lender of such amount, and upon receipt of the documents required by §10
and §11, as applicable, and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Agent will make available to a Borrower
(or to the Agent for the benefit of the Lenders with respect to disbursements
from the Holdbacks for the payment of interest) the aggregate amount of such
Loans made available to the Agent by the Lenders by crediting such amount to the
account of a Borrower maintained at the Agent’s Head Office.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to a Borrower (or to the Agent for
the benefit of the Lenders with respect to disbursements from the Holdbacks for
the payment of interest), and such Lender shall be liable to the Agent for the
amount of such advance. If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify the Borrowers,
and the Borrowers shall promptly pay such corresponding amount to the Agent;
provided, however, such obligation of Borrowers shall be deemed satisfied if
Agent’s demand is not made to, Borrowers within five (5) Business Days following
the applicable Drawdown Date. The Agent shall also be entitled to recover from
the Lender or the Borrowers, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Agent to the Borrowers to the date such corresponding amount is
recovered by the Agent at a per annum rate equal to (i) from the Borrowers at
the applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate.

§2.5 Use of Proceeds. The Borrowers will use the proceeds of the Loans as
follows: solely to (i) pay closing costs in connection with this Agreement,
(ii) refinance existing indebtedness secured by the Station View Project,
(iii) refinance existing indebtedness secured by the Potomac Project, (iv) fund
interest due on the Loans, (v) fund to Potomac for the repurchase by Guarantor
of the CHCI Subordinate Notes the amount identified on the Loan settlement
statement for such purpose, and (vi) the remainder not specifically used by the
foregoing item (v) shall be available for general working capital purposes. The
Borrowers and Guarantor each represent and warrant that the amounts advanced or
to be advanced under the Notes and Loans are greater than $5,000.00 and are
being made exclusively in connection with loans made for business or investment
purposes within the meaning and intent of Section 6.1-330.75 of the Code of
Virginia (1950), as amended.

§2.6 Remargining. Borrowers will not at any time permit the ratio of (a) the
Outstanding Loans as of such date to (b) the aggregate Appraised Value as of
such date (such ratio, the “Loan to Value Ratio”) to exceed seventy-two percent
(72%); provided, however, from and after December 31, 2008, such Loan to Value
Ratio may not exceed seventy percent (70%) at any time. Borrowers acknowledge
that in the event that following the receipt of a new

 

17



--------------------------------------------------------------------------------

Appraisal Agent determines that the Outstanding Loans is greater than seventy
percent (70%) of the aggregate Appraised Value, the Outstanding Loans shall be
reduced such that the Outstanding Loans does not exceed seventy percent (70%) of
the aggregate Appraised Value, and Borrowers shall within thirty (30) days of
notice from Agent pay to Agent as a prepayment of the Loans (to be applied pro
rata among the Potomac Loan and the Station View Loan) such amount as is
necessary so that the sum of the Outstanding Loans does not exceed seventy
percent (70%) of the aggregate Appraised Value. If the Borrowers fail to
remargin the Loan within such thirty (30) day period, then Borrowers shall have
an additional sixty (60) days to make the required prepayment hereunder so long
as Borrowers are diligently and continuously attempting to cure such Default.
The Agent on behalf of the Banks shall have the right to obtain from time to
time, at the Borrowers’ cost and expense, updated Appraisals of the Project
which will be ordered by the Agent, provided that so long as no Default or Event
of Default shall have occurred and be continuing, the Borrowers shall only be
obligated to pay for the costs and expenses associated with one such Appraisal
during any twelve (12) month period prior to the occurrence of the Maturity
Date. The reasonable actual out-of-pocket costs and expenses incurred by the
Agent in obtaining such Appraisals shall be paid by the Borrowers forthwith upon
billing or request by the Agent for reimbursement therefor. Notwithstanding the
foregoing, provided no Event of Default has occurred and is continuing, then
Agent shall not have the right to obtain an updated Appraisal prior to
December 31, 2008; provided, further, however that in the event Agent determines
in its reasonable discretion that Potomac Units are not going under contract or
are not being released pursuant to §5.2 at a frequency and sales price that
would support the mandatory prepayments required by §3.3, then Agent shall have
the right to obtain an Appraisal of the Potomac Project as of December 31, 2008
at the Borrowers’ expense.

§2.7 Reborrowing for Purposes of Paying Interest. Notwithstanding anything
herein to the contrary, Borrowers may reborrow (and repay and reborrow) from
time to time between the Closing Date and the Maturity Date funds not to exceed
the amount in the Interest Holdback from the Interest Holdback at such time as
the Interest Holdback is fully funded pursuant to §5.2(d)(ii). Borrowers may
only reborrow such amounts for the purpose of paying interest on the Loans.

§2.8 Revolving Credit Facility. Provided that no Default or Event of Default
shall have occurred and be continuing, on the date the total Outstanding Loans
reduce to $30,000,000, Borrowers may give written notice to the Agent within
thirty (30) days of the Outstanding Loans reducing to $30,000,000 that Borrowers
desire to modify this Agreement to permit reborrowings. Borrowers and Agent
agree to enter into good-faith discussions regarding a modification of this
Agreement and the other Loan Documents permitting reborrowings for projects
other than the Potomac Project and Station View Project and establishing a
borrowing base pursuant to such documents and terms as are satisfactory to
Borrowers, Agent and the Lenders in their sole discretion. Additionally,
inclusion of any new projects as Collateral shall be at the sole discretion of
Agent and the Lenders.

 

18



--------------------------------------------------------------------------------

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. Borrowers promise to pay on the Maturity Date and there
shall become absolutely due and payable on the Maturity Date all of the Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

§3.2 Optional Prepayments. Borrowers shall have the right, at their election, to
prepay the outstanding amount of the Loans, as a whole or in part, at any time
without penalty or premium; provided, that if any prepayment of the outstanding
amount of any LIBOR Rate Loans pursuant to this §3.2 is made on a date that is
not the last day of the Interest Period relating thereto, such prepayment shall
be accompanied by the payment of any amounts due pursuant to §4.8. A Borrower
shall give the Agent, no later than 10:00 a.m. (Cleveland time) at least three
(3) days prior written notice of any prepayment pursuant to this §3.2, in each
case specifying the proposed date of prepayment of the Loans and the principal
amount to be prepaid.

§3.3 Mandatory Prepayments. Beginning on March 31, 2009 and on each of
September 30, 2009 and March 30, 2010, Potomac shall immediately pay the amounts
set forth on Schedule 3.3 hereto to the Agent for the respective accounts of the
Lenders for application to the outstanding principal balance of the Loans;
provided, however, Potomac shall receive a credit against any amounts due
pursuant to this §3.3 for release proceeds paid to Agent pursuant to §5.2(d) for
application to the outstanding principal balance of the Potomac Loans, such
credit to carry over to subsequent prepayment dates.

§3.4 Partial Prepayments. Except with respect to the sale of Units pursuant to
§5.2, each partial prepayment of the Loans under §3.2 shall be in a minimum
amount of $100,000.00 or an integral multiple of $50,000.00 in excess thereof,
and shall be accompanied by the payment of accrued interest on the principal
prepaid to the date of payment. Each partial payment under §3.2, §3.3 or §5.2
shall, in the absence of instruction by the Borrowers, be applied first to the
principal of Base Rate Loans of such Borrower, and then to the principal of
LIBOR Rate Loans of such Borrower. Each partial payment under §5.2(d) or §5.2(e)
shall reduce the outstanding principal balance of the Potomac Loans or Station
View Loans, respectively.

§3.5 Effect of Prepayments. Amounts of the Loans prepaid prior to the Maturity
Date may not be reborrowed, except as expressly permitted in §2.7 of this
Agreement.

 

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrowers may elect from time to time to convert any of their respective
outstanding Loans to a Loan of another Type and such Loans shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, a Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan; (ii) with
respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, a
Borrower shall give the Agent at least two (2) LIBOR Business Days’ prior
written notice of such election and the Interest Period requested for such Loan,
the principal amount of the Loan so converted

 

19



--------------------------------------------------------------------------------

shall be in a minimum aggregate amount of $100,000.00 or an integral multiple of
$50,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than six (6) LIBOR Rate Loans outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Loans of any Type may be converted as provided herein, provided
that no partial conversion shall result in a Base Rate Loan in a principal
amount of less than $100,000.00 or an integral multiple of $50,000.00 or a LIBOR
Rate Loan in a principal amount of less than $100,000.00 or an integral multiple
of $50,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrowers.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by a Borrower with the terms
of §4.1; provided that no LIBOR Rate Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that a Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted to a Base Rate Loan at the end of the applicable Interest Period.

§4.2 Closing Fee. The Borrowers agree to pay to KeyBank certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to an Agreement Regarding Fees dated as of even date herewith between
the Borrowers and KeyBank (the “Agreement Regarding Fees”). All such fees shall
be fully earned when paid and nonrefundable under any circumstances.

§4.3 [Intentionally omitted].

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, Agent’s fees, closing
fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. The Agent is hereby authorized
to charge the accounts of the Borrowers with KeyBank, on the dates when the
amount thereof shall become due and payable, with the amounts of the principal
of and interest on the Loans and all fees, charges, expenses and other amounts
owing to the Agent and/or the Lenders under the Loan Documents. Subject to the
foregoing, all payments made to Agent on behalf of the Lenders, and actually
received by Agent, shall be deemed received by the Lenders on the date actually
received by Agent.

 

20



--------------------------------------------------------------------------------

(b) All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrowers
are compelled by law to make such deduction or withholding. If any such
obligation is imposed upon the Borrowers with respect to any amount payable by
it hereunder or under any of the other Loan Documents, the Borrowers will pay to
the Agent, for the account of the Lenders or (as the case may be) the Agent, on
the date on which such amount is due and payable hereunder or under such other
Loan Document, such additional amount in Dollars as shall be necessary to enable
the Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrowers. The Borrowers will deliver promptly to the Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrowers hereunder or under
any other Loan Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States, if requested in writing by the Borrowers (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrowers with such
duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of (i) an income
tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender;
provided that nothing herein (including without limitation the failure or
inability to provide such form or statement) shall relieve the Borrowers of
their obligations under §4.4(b). In the event that the Borrowers shall have
delivered the certificates or vouchers described above for any payments made by
the Borrowers and such Lender receives a refund of any taxes paid by the
Borrowers pursuant to §4.4(b), such Lender will pay to the Borrowers the amount
of such refund promptly upon receipt thereof; provided that if at any time
thereafter such Lender is required to return such refund, the Borrowers shall
promptly repay to such Lender the amount of such refund.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360 day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrowers and the Lenders absent manifest error)
to the Borrowers and the Lenders. In such

 

21



--------------------------------------------------------------------------------

event (a) any Loan Request with respect to a LIBOR Rate Loan shall be
automatically withdrawn and shall be deemed a request for a Base Rate Loan and
(b) each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period applicable thereto, become a Base Rate Loan, and the obligations
of the Lenders to make LIBOR Rate Loans shall be suspended until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrowers and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrowers and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrowers hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, a
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrowers understand, agree and acknowledge the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrowers have accepted LIBOR as a reasonable and fair basis for
calculating such rate and any Breakage Costs. Borrowers further agree to pay the
Breakage Costs, if any, whether or not a Lender elects to purchase, sell and/or
match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment or the Loans (other than taxes based
upon or measured by the gross receipts, income or profits of such Lender or the
Agent or its franchise tax), or

 

22



--------------------------------------------------------------------------------

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrowers hereunder) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of any Lender,
or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrowers
hereunder,

then, and in each such case, the Borrowers will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans hereunder to
a level below that which such Lender or holding company could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such holding company’s then existing policies with respect to capital
adequacy and assuming the full utilization of such entity’s capital) by any
amount

 

23



--------------------------------------------------------------------------------

deemed by such Lender to be material, then such Lender may notify the Borrowers
thereof. The Borrowers agree to pay to such Lender the amount of such reduction
in the return on capital as and when such reduction is determined, upon
presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.

§4.11 Breakage Costs. Borrowers shall pay all Breakage Costs required to be paid
by them pursuant to this Agreement and incurred from time to time by any Lender
upon demand within fifteen (15) days from receipt of written notice from Agent,
or such earlier date as may be required by this Agreement.

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to six percent
(6.0%) above the Base Rate (the “Default Rate”), until such amount shall be paid
in full (after as well as before judgment), or if such amount shall exceed the
maximum rate permitted by law, then at the maximum rate permitted by law. In
addition, Borrowers shall pay a late charge equal to four percent (4.0%) of any
amount of interest and/or principal payable on the Loans to it or any other
amounts payable hereunder or under the other Loan Documents, which is not paid
by the Borrowers within ten (10) days of the date when due.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrowers,
shall be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrowers, the Guarantor, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrowers. All interest paid or agreed to
be paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrowers, the Guarantor, the
Lenders and the Agent.

 

24



--------------------------------------------------------------------------------

§4.15 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.7 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.9 or §4.10, then, upon request of Borrowers, such
Lender, as applicable, shall use reasonable efforts in a manner consistent with
such institution’s practice in connection with loans like the Loan of such
Lender to eliminate, mitigate or reduce amounts that would otherwise be payable
by Borrowers under the foregoing provisions, provided that such action would not
be otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrowers agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.9 or §4.10 (each, an “Affected Lender”), then, within thirty (30) days
after such notice or request for payment or compensation, Borrowers shall have
the one-time right as to such Affected Lender to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within thirty
(30) days of receipt of such notice to elect to cause the Affected Lender to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by Borrowers to the Affected
Lender, as applicable, including principal and all accrued and unpaid interest
or fees.

 

§5. COLLATERAL SECURITY.

§5.1 Collateral. The Obligations shall be secured by a perfected first priority
lien and security interest to be held by the Agent for the benefit of the
Lenders in the Collateral pursuant to the Security Documents.

§5.2 Release of Mortgaged Property. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.2), the Agent
shall release a Unit or Units included in the Mortgaged Property to be conveyed
pursuant to a Purchase Contract from the lien or security title of the Security
Documents encumbering the same upon the request of a Borrower subject to and
upon the following terms and conditions:

(a) such Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than three (3) Business Days prior to the date on
which such release is to be effected. Such request shall be accompanied by a
copy of the sales contract, closing statement and any related documents
reasonably requested by the Agent;

 

25



--------------------------------------------------------------------------------

(b) all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;

(c) Borrowers shall pay all reasonable costs and expenses of the Agent in
connection with such release, including without limitation, reasonable
attorney’s fees;

(d) with respect to the Potomac Units, Potomac shall cause the settlement agent
to contemporaneously with each sale of a Unit pay to the Agent for the account
of the Lenders an amount equal to one hundred percent (100%), as may be adjusted
below in this §5.2(d), of the Net Sales Proceeds for such Potomac Unit, which
payment shall be applied by Agent as follows:

(i) First, to reduce the Outstanding Potomac Loans as provided in §3.4 in an
amount equal to one hundred ten percent (110%) of the portion of the Potomac
Loans allocated to such Potomac Unit on a square foot basis as set forth on
Schedule 5.2 hereto multiplied by the square footage of such Potomac Unit to be
released;

(ii) Second, any remaining Net Sales Proceeds shall be applied as a prepayment
of the Potomac Loan and increase the Interest Holdback to an amount not greater
than seven and one-half percent (7.5%) of the total amount of the Potomac Loans
which may be borrowed by Potomac (including the Interest Holdback);

(iii) Third, any remaining Net Sales Proceeds shall be used to reduce the
outstanding principal balance of the Potomac Loans as provided in §3.4.

Notwithstanding the foregoing, once the Interest Holdback reaches an amount
equal to seven and one-half percent (7.5%) of the total amount of the Potomac
Loans which may be borrowed by Potomac (including the Interest Holdback), then
the percentage of Net Sales Proceeds to be applied by Agent pursuant to this
§5.2(d) shall decrease as the Outstanding Potomac Loans per square foot of
Salable Inventory reduces as follows:

 

Outstanding Potomac Loans per Square Foot of Salable Inventory

   Percentage of Net Sales
Proceeds Applied by Agent  

Greater than or equal to $150.00

   100.0 %

Greater than or equal to $100.00 but less than $150.00

   65.0 %

Less than $100.00

   50.0 %

(e) Intentionally Omitted;

(f) in no event shall Agent release a Unit if following such sale portions of
the remaining Mortgaged Property (i) shall be without access to a public street
over remaining Mortgaged Property or over a perpetual easement for ingress and
egress, or (ii) shall no longer be

 

26



--------------------------------------------------------------------------------

able to tap into, connect with, utilize or maintain all utilities necessary to
serve such portions of the Mortgaged Property, to the extent applicable,
including without limitation, storm sewer, sanitary sewer, water, electricity
and gas, either over remaining Mortgaged Property or over a perpetual easement
with respect thereto;

(g) prior to any sale hereunder, such Borrower shall have taken such actions as
may be required to cause the portion of the Mortgaged Property to be sold to be
taxed separately from the remaining portion of the Mortgaged Property;

(h) both the portion of the Mortgaged Property to be sold and any improvements
thereon and the Mortgaged Property remaining after such sale and any
improvements thereon will be in compliance with all zoning laws, building codes,
parking laws and regulations, subdivision laws or approvals, set-back lines or
any other governmental regulation, requirement or agreement, including, without
limitation, environmental laws, and any recorded covenants, conditions or
restrictions; and

(i) the sale of such property shall not cause any Borrower to be in violation of
or result in a breach under any other agreement or instrument by which it or any
portion of the Mortgaged Property is bound.

§5.3 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full, then the Agent shall release the Collateral from the lien and security
interest of the Security Documents. Notwithstanding the foregoing, provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this §5.3), upon the bulk sale of the Station View Project, Agent shall release
the Station View Project from the lien and security interests of the Security
Documents upon a payment of the sum of $2,820,000 as a prepayment of principal,
plus any amounts drawn under the Interest Holdback which are allocable to the
Station View Loans; provided, however, in the event the Potomac Loans have been
paid in full, Borrowers shall be required to repay the Obligations in full to
obtain a release of the Station View Project.

§5.4 Sale of Mortgaged Property or Change in Borrowers.

(a) Borrowers acknowledge that the Lenders have examined and relied on the
creditworthiness and experience of Borrowers in agreeing to make the Loan, and
that the Lenders have a valid interest in maintaining the value of the Mortgaged
Property and the other Collateral so as to ensure that should Borrowers default
in the repayment of the Loans, the Lenders can recover the Obligations by a sale
of the Collateral.

(b) Borrowers may not Transfer the Collateral (except as permitted in §5.2,
§7.12, or §8.4), nor allow any Change in Ownership.

(c) A “Transfer” is defined as any sale, conveyance, assignment, alienation,
mortgage, hypothecation, encumbrance, grant of a lien over or a security
interest in, pledge or other transfer of the Mortgaged Property, any other
Collateral or any part thereof or interest therein, whether voluntary or
involuntary. Without limiting the generality of the foregoing, a Transfer is
deemed to include: (i) an installment sales agreement wherein a Borrower agrees
to sell the Mortgaged Property or any part thereof for a price to be paid in
installments; (ii) an

 

27



--------------------------------------------------------------------------------

agreement by a Borrower leasing all or any part of the Mortgaged Property; or
(iii) a sale, assignment or other transfer of, or the grant of a security
interest in, any Borrower’s right, title and interest in and to any rents,
issues or profits from the Collateral.

(d) A “Change in Ownership” shall occur (i) upon any transfer of any direct or
indirect ownership or economic interests in any Borrower or the creation of new
or additional Equity Interests in any Borrower; or (ii) upon the addition,
change, removal, resignation or transfer of a managing member, general partner
or similar controlling person or entity of any Borrower.

 

§6. REPRESENTATIONS AND WARRANTIES.

The Borrowers represent and warrant to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Each of the Borrowers and the Guarantor (i) is
a corporation, limited partnership, general partnership, limited liability
company or trust duly organized under the laws of its State of organization and
is validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in the jurisdiction where the Mortgaged Property is
located (to the extent required by applicable law) and in each other
jurisdiction where a failure to be so qualified could have a Material Adverse
Effect.

(b) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any Borrower or the Guarantor is a party and
the transactions contemplated hereby and thereby (i) are within the authority of
such Person, (ii) have been duly authorized by all necessary proceedings on the
part of such Person, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Person is subject or any judgment, order, writ, injunction, license
or permit applicable to such Person, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement, articles of
incorporation, operating agreement or other charter documents or bylaws of, or
any agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to Agent.

(c) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any Borrower or the Guarantor is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

 

28



--------------------------------------------------------------------------------

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrowers or the Guarantor
is a party and the transactions contemplated hereby and thereby do not require
the approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and the filing of the Security Documents in the
appropriate records office with respect thereto.

§6.3 Financial Statements. The Borrowers have furnished to Agent: (a) the
balance sheet of each Borrower as of the Balance Sheet Date certified by the
chief financial or accounting officer of each Borrower, and (b) certain other
financial information relating to the Borrowers, the Guarantor and the Mortgaged
Property. Such balance sheet and statements have been prepared in accordance
with GAAP and fairly present the financial condition of each Person covered
thereby as of such dates. There are no liabilities, contingent or otherwise, of
the Borrowers or Guarantor involving material amounts not disclosed in said
financial statements and the related notes thereto.

§6.4 No Material Changes. Since the Balance Sheet Date there has occurred no
materially adverse change in the financial condition or business of any Borrower
or the Guarantor as shown on or reflected in the balance sheet of such Person as
of the Balance Sheet Date, other than changes in the ordinary course of business
that have not and could not reasonably be expected to have a Material Adverse
Effect.

§6.5 Franchises, Patents, Copyrights, Etc. The Borrowers possess all franchises,
patents, copyrights, trademarks, trade names, service marks, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. The Mortgaged Property is not owned or operated under or by
reference to any registered or protected trademark, trade name, service mark or
logo.

§6.6 Litigation. Except as stated on Schedule 6.6, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrowers threatened against any Borrower or the Guarantor before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto,
or which if adversely determined could reasonably be expected to have a Material
Adverse Effect or impair the right or ability of such Person to carry on
business substantially as now conducted. Except as set forth on Schedule 6.6,
there are no judgments, final orders or awards outstanding against or affecting
any Borrower, the Guarantor or the Mortgaged Property.

§6.7 No Material Adverse Contracts, Etc. None of the Borrowers or the Guarantor
is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation that has or is expected in the
future to have a Material Adverse Effect. None of the Borrowers or the Guarantor
is a party to any contract or agreement that has or could reasonably be expected
to have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

§6.8 Compliance with Other Instruments, Laws, Etc. None of the Borrowers or the
Guarantor is in violation of any provision of its charter or other
organizational documents, bylaws, or any agreement or instrument to which it is
subject or by which it or any of its properties is bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that has had or could reasonably be expected to have a Material Adverse
Effect.

§6.9 Tax Status. Each of the Borrowers and the Guarantor (a) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject or has obtained an extension
for filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers or partners of such Person know of no basis for any such claim.
There are no audits pending or to the knowledge of Borrowers threatened with
respect to any tax returns filed by Borrowers or the Guarantor. The taxpayer
identification numbers or social security numbers for the Borrowers and the
Guarantor is as set forth in Schedule 6.9 hereto.

§6.10 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.11 Investment Company Act. None of the Borrowers is an “investment company”,
or an “affiliated company” or a “principal underwriter” of an “investment
company”, as such terms are defined in the Investment Company Act of 1940.

§6.12 Employee Benefit Plans. None of the Borrowers or any ERISA Affiliate
maintains or contributes to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan. None of the assets of the Borrowers constitute a “plan
asset” of any Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.

§6.13 Disclosure. All of the representations and warranties made by or on behalf
of the Borrowers and the Guarantor in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects, and neither the Borrowers nor the Guarantor
has failed to disclose such information as is necessary to make such
representations and warranties not misleading. There is no material fact or
circumstance that has not been disclosed to the Agent and the Lenders, and the
written information, reports and other papers and data with respect to the
Borrowers, the Guarantor or the Mortgaged Property (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal or

 

30



--------------------------------------------------------------------------------

environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrowers’ and/or the Guarantor’s counsel (although the
Borrowers and the Guarantor have no reason to believe that the Agent and the
Lenders may not rely on the accuracy thereof) or (b) budgets, projections and
other forward-looking speculative information prepared in good faith by the
Borrowers (except to the extent the related assumptions were when made
manifestly unreasonable).

§6.14 Trade Name; Place of Business. Neither of the Borrowers uses any trade
name and conducts business under any name other than its actual name set forth
in the Loan Documents. The principal place of business of the Borrowers is 11465
Sunset Hills Road, 5th Floor, Reston, Virginia 20190.

§6.15 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither of the
Borrowers is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

§6.16 Environmental Compliance. The Borrowers have taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Mortgaged Property and the operations conducted thereon and, except as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer and all other soil, construction, forensic site
reports, surveys and assessments relating to and documenting the condition and
history of the Mortgaged Property provided to the Agent on or before the date
hereof, make the following representations and warranties:

(a) Neither any Borrower nor any operator of the Mortgaged Property, nor any
operations thereon or any prior use thereof, nor the Mortgaged Property, is in
violation or alleged violation of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law.

(b) There are no claims by former owners or occupants of the Mortgaged Property,
or by owners of other properties, or by any other third parties, or by any
government agencies, relating to or arising out of the presence of Hazardous
Materials on, in, under, or migrating from the Mortgaged Property.

(c) (i) No portion of the Mortgaged Property has been used for the handling,
processing, storage or disposal of Hazardous Substances, and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of the Mortgaged Property; (ii) in the course of any activities
conducted by the Borrowers or the operators of the Mortgaged Property, no
Hazardous Substances have been generated or are being used on the Mortgaged
Property; (iii) there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from the

 

31



--------------------------------------------------------------------------------

Mortgaged Property; (iv) there have been no Releases on, upon, from or into any
real property in the vicinity of the Mortgaged Property which, through soil or
groundwater contamination or otherwise, may have come to be located on the
Mortgaged Property; and (v) any Hazardous Substances that have been generated on
the Mortgaged Property have been transported off site in accordance with all
applicable Environmental Laws.

(d) None of the Borrowers nor the Mortgaged Property is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of the Mortgages or to the effectiveness of any other
transactions contemplated hereby except for such matters that shall be complied
with as of the Closing Date.

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or
affecting the Mortgaged Property, and the Mortgaged Property has never been used
for the disposal of solid waste, trash or debris.

(f) Neither of the Borrowers has received notice of any claim by any party that
any use, operation, or condition of the Mortgaged Property has caused any
nuisance or any other liability or adverse condition on any other property, nor
is there any knowledge of any basis for such a claim.

(g) There are no Hazardous Materials in, on, or under the Mortgaged Property in
any concentration or in any condition that would limit, restrict, or otherwise
affect any future use of the Mortgaged Property, including without limitation:
any residential use; use of groundwater for any purpose, including drinking
water; or grading, excavation, and disposal of soil.

(h) The Mortgaged Property is not subject to any orders, decrees, or notices
that would require the owner to take any action under any applicable
Environmental Laws, nor are there conditions on the Mortgaged Property that
could subject the owner of the Property to any such order, decree, or notice.

(i) The Mortgaged Property contains no wetlands (as that term is defined in the
Clean Water Act) except as shown on the Survey, endangered or threatened species
(as those terms are defined in the Endangered Species Act), listed critical
habitat or property that is eligible for listing as critical habitat (under the
Endangered Species Act), and is not subject to any other ecological condition or
classification that would limit, restrict, or otherwise affect any future use of
the Mortgaged Property.

§6.17 Subsidiaries; Organizational Structure. Neither of the Borrowers has any
Subsidiaries. Schedule 6.17 sets forth the form and jurisdiction of organization
of each Person that directly or indirectly owns an interest in the Borrowers and
such Person’s ownership interest therein. No Person owns any legal, equitable or
beneficial interest in any of the Persons set forth on Schedule 6.17 except as
set forth on such Schedules.

 

32



--------------------------------------------------------------------------------

§6.18 Mortgaged Property. The Borrowers have obtained the approvals, consents,
orders, agreements, authorizations, permits and licenses from applicable
governmental authorities or under the terms of any restriction, covenant or
easement affecting the portion of the Mortgaged Property on which the Potomac
Project is located, to permit the development of the Potomac Project for use as
a mixed use condominium, and all such approvals are in full force and effect.
The Mortgaged Property is in compliance with all applicable federal and state
law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, historic preservation and protection, wetlands, tidelands, and
Environmental Laws. None of the Mortgaged Property is subject to any lease,
license or other occupancy agreement, except as expressly permitted in §7.12.
There is no violation or asserted violation of any agreements or restrictions
concerning the Mortgaged Property or the existing or contemplated use thereof.
The Borrowers have no notice, information or knowledge of any change
contemplated in any applicable law, ordinance, regulation or restriction, or any
judicial, administrative, governmental or quasi-governmental action, or any
action by adjacent landowners, or of any natural or artificial conditions
existing upon the Mortgaged Property, which would materially limit or restrict
or prevent the contemplated or intended use and purpose of the Mortgaged
Property. All water, sewer, electric, gas, telephone and other utilities
necessary for the development, use and operation of the Potomac Project for its
current and intended use are installed to the property lines of the Potomac
Project through dedicated public rights-of-way or through perpetual private
easements approved by the Agent with respect to which the Mortgage creates a
valid and enforceable first lien or security title, and there is sufficient
existing capacity for each of such utilities to provide service to the Potomac
Project in accordance with the anticipated use thereof. The streets abutting the
Potomac Project are dedicated and accepted public roads, to which the Potomac
Project has direct access by trucks and other motor vehicles and by foot, or are
perpetual private ways (with direct access by trucks and other motor vehicles
and by foot to public roads) to which the Potomac Project has direct access
approved by the Agent and with respect to which the applicable Mortgage creates
a valid and enforceable first lien. All private ways providing access to the
Mortgaged Property are zoned in a manner which will permit access to the
Mortgaged Property over such ways by trucks and other commercial, industrial and
personal vehicles. There are no unpaid or outstanding real estate or other taxes
or assessments on or against any of the Mortgaged Property which are payable by
the Borrowers (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement). The
Mortgaged Property is separately assessed for purposes of real estate tax
assessment and payment and is covered by a tax parcel or parcels which pertain
to such Mortgaged Property only and not to any property which is not subject to
the Mortgages. There are no pending, or to the knowledge of Borrowers threatened
or contemplated, eminent domain proceedings against any of the Mortgaged
Property. None of the Mortgaged Property is now damaged as a result of any fire,
explosion, accident, flood or other casualty. Neither of the Borrowers has
received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to any of the Mortgaged Property or
canceling or threatening to cancel any policy of insurance, and the Mortgaged
Property complies with the requirements of all of the Borrowers’ insurance
carriers. No Person has any right or option to acquire the Mortgaged Property or
any portion thereof or interest therein except as set forth on Schedule 6.18(c).

 

33



--------------------------------------------------------------------------------

§6.19 Brokers. No Borrower nor Guarantor has engaged or otherwise dealt with any
broker, finder or similar entity in connection with this Agreement or the Loans
contemplated hereunder.

§6.20 Other Debt. Neither of the Borrowers has any Indebtedness other than
Indebtedness that will be satisfied on the Closing Date.

§6.21 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither any Borrower nor the
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, each Borrower and
the Guarantor is able to pay its debts as they become due, and each Borrower and
the Guarantor has sufficient capital to carry on its business.

§6.22 No Bankruptcy Filing. None of the Borrowers or Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and the Borrowers
have no knowledge of any Person contemplating the filing of any such petition
against either Borrower or the Guarantor.

§6.23 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by any Borrower or the Guarantor
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

§6.24 OFAC. None of the Borrowers or the Guarantor is (or will be) a person with
whom any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.

§6.25 Transaction in Best Interests of Borrowers; Consideration. The transaction
evidenced by this Agreement and the other Loan Documents is in the best
interests of each Borrower. The direct and indirect benefits to inure to the
Borrowers pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Borrower pursuant to this Agreement and the other Loan Documents, and but for
the willingness of Guarantor to guaranty

 

34



--------------------------------------------------------------------------------

the Loans, Borrowers would be unable to obtain the financing contemplated
hereunder which financing will enable the Borrowers to have available financing
to refinance existing indebtedness and to conduct and expand their business.
Borrowers further acknowledge and agree that Borrowers constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.

§6.26 Purchase Contracts. Schedule 6.26 hereto sets forth as of the date hereof
all of the Purchase Contracts for the Potomac Project. Potomac has not entered
into any other agreements for the sale of the Potomac Units other than the
Purchase Contracts on such schedule. Potomac has delivered to the Agent a true,
correct and complete copy of the Purchase Contracts. Each of the Purchase
Contracts is in full force and effect and both the Borrower and the purchaser
thereunder are in compliance with their respective obligations under such
Purchase Contract. Potomac has obtained all approvals and otherwise satisfied
any requirement of any applicable Governmental Authority or Requirement to
market and sell the Potomac Units.

§6.27 Contribution Agreement. The Borrowers and the Guarantor have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.28 Potomac Project. The Potomac Project has been fully completed in
accordance with its plans and specifications and has all permits and approvals
for the occupancy thereof, including certificates of occupancy from the
Governmental Authority in which the Potomac Project is located, other than those
certificates of occupancy for the Potomac Units set forth on Schedule 6.28
hereto, so that Potomac Units may be sold by Potomac for immediate occupancy. No
material claim or other request for payment has been made by any purchaser of
any Potomac Unit with respect to any express or implied warranty provided to it
in connection with the construction, development or sale of Units at the Potomac
Project.

 

§7. AFFIRMATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1 Punctual Payment. The Borrowers will duly and punctually pay or cause to be
paid the principal and interest on their respective Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

§7.2 Maintenance of Office. The Borrowers will maintain their respective chief
executive offices at 11465 Sunset Hills Road, Reston, Virginia 20190, or at such
other place in the United States of America as each Borrower shall designate
upon thirty (30) days prior written notice to the Agent and the Lenders, where
notices, presentations and demands to or upon the Borrowers in respect of the
Loan Documents may be given or made.

 

35



--------------------------------------------------------------------------------

§7.3 Records and Accounts. The Borrowers will (a) keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties,
contingencies and other reserves.

§7.4 Financial Statements, Certificates and Information. Borrowers will deliver
to the Agent with sufficient copies for each of the Lenders:

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of each Borrower, the unaudited consolidated
balance sheet of Borrowers, at the end of such year, and the related unaudited
statements of income, changes in capital and cash flows for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the chief financial officer or accounting
officer of each Borrower that the information contained in such financial
statements fairly presents the financial position of such Borrower on the date
thereof;

(b) not later than thirty (30) days after the end of each month, copies of the
unaudited balance sheet of each Borrower as at the end of such month, and the
related unaudited statements of income and cash flows for the portion of each
Borrower’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer or accounting officer of each Borrower that the information contained in
such financial statements fairly presents the financial position of such
Borrower on the date thereof;

(c) within five (5) days of the filing of Guarantor’s Form 10-K with the SEC, if
applicable, but in any event within one hundred five (105) days after the end of
each fiscal year of each Guarantor, the audited consolidated balance sheet of
Guarantor, at the end of such year, and the related audited statements of income
and debt, changes in capital and cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer or accounting
officer of Guarantor that the information contained in such financial statements
fairly presents the financial position of Guarantor on the date thereof, and
accompanied by an auditor’s report prepared without qualification by an
accounting firm reasonably acceptable to the Agent, a statement of any
Distributions made by Guarantor in the fourth calendar quarter, and any other
information the Agent may reasonably require to complete a financial analysis of
Guarantor, together with a written statement from such accountants to the effect
that they have read a copy of this Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default;

 

36



--------------------------------------------------------------------------------

(d) within five (5) days of the filing of Guarantor’s Form 10-Q with the SEC, if
applicable, but in any event within forty-five (45) days after the end of each
of the three calendar quarters of each year, an unaudited consolidated balance
sheet of the Guarantor as of the end of such quarter for which a Form 10-Q is
filed and the related statement of income and debt and statement of cash flows
for such quarter and for the portion of the year ended at the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the previous year, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or accounting officer of Guarantor
that the information contained in such financial statements fairly presents the
financial position of Guarantor on the date thereof and a statement of any
Distributions made by Guarantor in the each of the first three calendar
quarters;

(e) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(f) promptly after they are filed with the Internal Revenue Service, copies of
all annual federal income tax returns and amendments thereto of each Borrower
and each Guarantor;

(g) evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Mortgaged Property;

(h) not later than January 31 of each year, a budget and business plan for the
Borrowers and Guarantor for the next calendar year; and

(i) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer of Borrower in the form of Exhibit E
hereto evidencing compliance with the covenants contained in §2.6, and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date;

(j) monthly sales reports for the Potomac Project and the Station View Project,
including, without limitation, notices of default under the Purchase Contracts
and a schedule of upcoming closings;

(k) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, and in the event the Borrower has actually rented
units at Potomac Yard, (i) a Rent Roll for the Potomac Project and a summary
thereof in form satisfactory to Agent as of the end of each calendar quarter,
together with a listing of each tenant that has taken occupancy of the Potomac
Project during each calendar quarter, (ii) an operating statement for the
Potomac Project for each such calendar quarter and year to date (such statements
and reports to be in form reasonably satisfactory to Agent), and (iii) a copy of
each Lease or amendment to any Lease entered into with respect to the Potomac
Project during such calendar quarter;

 

37



--------------------------------------------------------------------------------

(l) from time to time such other financial data and information in the
possession of any Borrower or the Guarantor (including without limitation
auditors’ management letters, status of litigation or investigations against a
Borrower and any settlement discussions relating thereto, property inspection
and environmental reports and information as to zoning and other legal and
regulatory changes affecting any Borrower or the Guarantor) as the Agent may
reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, Borrowers shall deliver paper copies thereof to Agent and
the Lenders. Borrowers authorize Agent to disseminate any such materials through
the use of Intralinks, SyndTrak or any other electronic information
dissemination system, and the Borrowers release Agent and the Lenders from any
liability in connection therewith.

§7.5 Notices.

(a) Defaults. The Borrowers will promptly upon obtaining actual knowledge of
same notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which any Borrower or the Guarantor is a party or obligor,
whether as principal or surety, and such default would permit the holder of such
note or obligation or other evidence of indebtedness to accelerate the maturity
thereof, which acceleration would either cause a Default or have a Material
Adverse Effect, the Borrowers shall forthwith give written notice thereof to the
Agent and each of the Lenders, describing the notice or action and the nature of
the claimed default.

(b) Environmental Events. The Borrowers will give notice to the Agent within
five (5) Business Days of becoming aware of (i) any potential or known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Borrower
or the Guarantor reports in writing or is reportable by such Person in writing
(or for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
environmental liability, of any federal, state or local environmental agency or
board, that in either case involves (A) any Mortgaged Property, or (B) or the
Agent’s liens or security title on the Collateral pursuant to the Security
Documents.

(c) Notification of Claims Against Collateral. The Borrowers will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to the Mortgaged Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject.

 

38



--------------------------------------------------------------------------------

(d) Notice of Litigation and Judgments. The Borrowers will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting any Borrower or the Guarantor or to which any Borrower or
the Guarantor is or is to become a party involving an uninsured claim against
any Borrower or the Guarantor that could either cause a Default or could
reasonably be expected to have a Material Adverse Effect and stating the nature
and status of such litigation or proceedings. The Borrowers and the Guarantor
will give notice to the Agent, in writing, in form and detail reasonably
satisfactory to the Agent and each of the Lenders, within ten (10) days of any
judgment not covered by insurance, whether final or otherwise, against any
Borrower or the Guarantor in an amount in excess of $100,000.00.

(e) ERISA. The Borrowers will give notice to the Agent within five (5) Business
Days after any Borrower or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence. Each Borrower will preserve and keep in full force and effect
its corporate or limited liability company existence, and will cause the
Guarantor to preserve and keep in full force and effect its legal existence in
the jurisdiction of its incorporation or formation. The Borrowers will preserve
and keep in full force all of their respective rights and franchises, the
preservation of which is necessary to the conduct of their business.

§7.7 Insurance; Condemnation.

(a) The Borrowers will, at their expense, procure and maintain for the benefit
of the Borrowers and the Agent, insurance policies issued by such insurance
companies, in such amounts, in such form and substance, and with such coverages,
endorsements, deductibles and expiration dates as are acceptable to the Agent,
providing the following types of insurance covering the Mortgaged Property:

(i) “All Risks” property insurance (including broad form flood, broad form
earthquake, and comprehensive boiler and machinery coverages) on any improvement
and the contents therein of the Borrowers in an amount not less than one hundred
percent (100%) of the full replacement cost of such improvements and the
contents therein of the Borrowers or such other amount as the Agent may approve,
with deductibles not to exceed $10,000.00 for any one occurrence, with a
replacement cost coverage endorsement, an agreed amount endorsement, and, if
requested by the Agent, a contingent liability from operation of building laws
endorsement in such amounts as the Agent may require. Full replacement cost as
used herein means the cost of replacing such improvements (exclusive of the cost
of excavations, foundations and footings below the lowest basement floor) and
the contents therein of the Borrowers without deduction for physical
depreciation thereof;

 

39



--------------------------------------------------------------------------------

(ii) During the course of construction or repair of any improvements, the
insurance required by clause (i) above shall be written on a builders risk,
completed value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Mortgaged Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii) Flood insurance if at any time any improvements are located in any
federally designated “special hazard area” (including any area having special
flood, mudslide and/or flood-related erosion hazards, and shown on a Flood
Hazard Boundary Map or a Flood Insurance Rate Map published by the Federal
Emergency Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V,
M or E) and the broad form flood coverage required by clause (i) above is not
available, in an amount equal to not less than $25,000,000 or the maximum amount
then available under the National Flood Insurance Program;

(iv) Commercial general liability insurance against claims for personal injury
(to include, without limitation, bodily injury and personal and advertising
injury) and property damage liability, all on an occurrence basis, if
commercially available, with such coverages as the Agent may reasonably request
(including, without limitation, contractual liability coverage, completed
operations coverage for a period of two (2) years following completion of
construction of any improvements on the Mortgaged Property, and coverages
equivalent to an ISO broad form endorsement), with a general aggregate limit of
not less than $2,000,000.00, a completed operations aggregate limit of not less
than $2,000,000.00, and a combined single “per occurrence” limit of not less
than $1,000,000.00 for bodily injury, property damage and medical payments;

(v) During the course of construction or repair of any improvements on the
Mortgaged Property, owner’s contingent or protective liability insurance
covering claims not covered by or under the terms or provisions of the insurance
required by clause (iv) above;

(vi) Employer’s liability insurance with respect to the Borrowers’ employees;

(vii) Umbrella liability insurance with limits of not less than $1,000,000.00 to
be in excess of the limits of the insurance required by clauses (iv), (v) and
(vi) above, with coverage at least as broad as the primary coverages of the
insurance required by clauses (iv), (v) and (vi) above, with any excess
liability insurance to be at least as broad as the coverages of the lead
umbrella policy. All such policies shall be endorsed to provide defense coverage
obligations;

 

40



--------------------------------------------------------------------------------

(viii) Workers’ compensation insurance for all employees of the Borrowers
engaged on or with respect to the Mortgaged Property with limits as required by
applicable law; and

(ix) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Mortgaged Property.

The Borrowers shall pay all premiums on insurance policies. The insurance
policies with respect to the Mortgaged Property provided for in clauses (iv),
(v) and (vii) above shall name the Agent and each Lender as an additional
insured and shall contain a cross liability/severability endorsement. The
insurance policies provided for in clauses (i), (ii) and (iii) above shall name
the Agent as mortgagee and loss payee, shall be first payable in case of loss to
the Agent, and shall contain mortgage clauses and lender’s loss payable
endorsements in form and substance acceptable to the Agent. The Borrowers shall
deliver duplicate originals or certified copies of all such policies to the
Agent, and the Borrowers shall promptly furnish to the Agent all renewal notices
and evidence that all premiums or portions thereof then due and payable have
been paid. At least thirty (30) days prior to the expiration date of the
policies, the Borrowers shall deliver to the Agent evidence of continued
coverage, including a certificate of insurance, as may be satisfactory to the
Agent.

(b) All policies of insurance required by this Agreement shall contain clauses
or endorsements to the effect that (i) no act or omission of the Borrowers or
anyone acting for the Borrowers (including, without limitation, any
representations made in the procurement of such insurance), which might
otherwise result in a forfeiture of such insurance or any part thereof, no
occupancy or use of the Mortgaged Property for purposes more hazardous then
permitted by the terms of the policy, and no foreclosure or any other change in
title to the Mortgaged Property or any part thereof, shall affect the validity
or enforceability of such insurance insofar as the Agent is concerned, (ii) the
insurer waives any right of set off, counterclaim, subrogation, or any deduction
in respect of any liability of the Borrowers and the Agent, (iii) such insurance
is primary and without right of contribution from any other insurance which may
be available, (iv) such policies shall not be modified, canceled or terminated
prior to the scheduled expiration date thereof without the insurer thereunder
giving at least thirty (30) days prior written notice to the Agent by certified
or registered mail, and (v) that the Agent or the Lenders shall not be liable
for any premiums thereon or subject to any assessments thereunder, and shall in
all events be in amounts sufficient to avoid any coinsurance liability.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrowers
and other Persons not included in the Mortgage Property, provided that such
blanket policy or policies comply with all of the terms and provisions of this
§7.7 and contain endorsements or clauses assuring that any claim recovery will
not be less than that which a separate policy would provide, including, without
limitation, a priority claim provision with respect to property insurance and an
aggregate limits of insurance endorsement in the case of liability insurance.

 

41



--------------------------------------------------------------------------------

(d) All policies of insurance required by this Agreement shall be issued by
companies licensed to do business in the State where the policy is issued and
also in the States where the Mortgaged Property is located and having a rating
in Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X.”

(e) Neither of the Borrowers shall carry separate insurance, concurrent in kind
or form or contributing in the event of loss, with any insurance required under
this Agreement unless such insurance complies with the terms and provisions of
this §7.7.

(f) In the event of any loss or damage to the Mortgaged Property, a Borrower
shall give prompt written notice to the insurance carrier and the Agent. Each
Borrower hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at the request of the Majority
Lenders in their sole discretion, as its attorney in fact, to make proof of such
loss, to adjust and compromise any claim under insurance policies, to appear in
and prosecute any action arising from such insurance policies, to collect and
receive Insurance Proceeds and Condemnation Proceeds, and to deduct therefrom
the Agent’s reasonable expenses incurred in the collection of such Insurance
Proceeds; provided, however, that so long as no Default or Event of Default has
occurred and is continuing and so long as such Borrower shall in good faith
diligently pursue such claim, such Borrower may make proof of loss and appear in
any proceedings or negotiations with respect to the adjustment of such claim,
except that such Borrower may not settle, adjust or compromise any such claim
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld or delayed; provided, further, that such Borrower may make
proof of loss and adjust and compromise any claim under casualty insurance
policies which is in an amount less than $500,000.00 so long as no Default or
Event of Default has occurred and is continuing and so long as such Borrower
shall in good faith diligently pursue such claim. The Borrowers further
authorize the Agent, at the Agent’s option, to (i) apply the balance of such
Insurance Proceeds and Condemnation Proceeds to the payment of the Obligations
(and among the Loans as Agent determines in its sole discretion) whether or not
then due, or (ii) if the Agent shall require the reconstruction or repair of the
Mortgaged Property, to hold the balance of such proceeds as trustee to be used
to pay taxes, charges, sewer use fees, water rates and assessments which may be
imposed on the Mortgaged Property and the Obligations (and among the Loans as
Agent determines in its sole discretion) as they become due during the course of
reconstruction or repair of the Mortgaged Property and to reimburse such
Borrower, in accordance with such terms and conditions as the Agent may
prescribe, for the costs of reconstruction or repair of the Mortgaged Property,
and upon completion of such reconstruction or repair to apply any excess to the
payment of the Obligations (and among the Loans as Agent determines in its sole
discretion).

§7.8 Liens. Neither Borrower will suffer or permit any mechanics’ lien claims to
be filed or otherwise asserted against the Potomac Project or the Station View
Project, and will promptly discharge the same in case of the filing of any
claims for lien or proceedings for the enforcement thereof, provided, however,
that such Borrower shall have the right to contest in good faith and with
reasonable diligence the validity of any such lien or claim provided that such
Borrower posts a statutory lien bond which removes such lien from title to the
Potomac Project or Station View Project, as applicable, within twenty (20) days
of written notice by Agent to such Borrower of the existence of the lien;
provided, however, such time period shall be extended to sixty (60) days in the
event such Borrower delivers to Agent a bond, letter of credit, or other
security reasonably acceptable to Agent.

 

42



--------------------------------------------------------------------------------

§7.9 Inspection of Properties and Books. The Borrowers will, and will cause the
Guarantor to, permit the Agent and the Lenders, upon reasonable prior notice, to
visit and inspect any of the properties of the Borrowers and the Guarantor, to
examine the books of account of such Person (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of such
Person with, and to be advised as to the same by, their respective officers,
partners or members, all at such reasonable times and intervals as the Agent or
any Lender may reasonably request. The Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of the Borrowers and the
Guarantor.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrowers will
comply with (i) all applicable laws and regulations now or hereafter in effect
wherever its business is conducted, including all Environmental Laws, (ii) the
provisions of its corporate charter, partnership agreement, limited liability
company agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits relating to the
Mortgaged Property or required by applicable laws and regulations for the
conduct of its business or the ownership, use, development, sale or operation of
its properties. Borrowers shall develop and implement such programs, policies
and procedures as are necessary to comply with the Patriot Act and shall
promptly advise Agent in writing in the event that a Borrower shall determine
that any investors in such Borrower are in violation of such act.

§7.11 Further Assurances. The Borrowers will, and will cause the Guarantor to,
cooperate with the Agent and the Lenders and execute such further instruments
and documents as the Lenders or the Agent shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.

§7.12 Leases. The Borrowers shall not enter into any lease, license or other
occupancy agreement for any of the Mortgaged Property without the prior written
consent of Agent other than those agreements consistent with the leasing
parameters for the Potomac Project set forth on Schedule 7.12 attached hereto.
Any rent or other income received during the term of the Loan by or on behalf of
Potomac Yard in connection with such agreements shall be used solely for the
payment of principal, interest or other charges due in connection with the
Loans, amounts payable with respect to the operation of the Potomac Project, or
the increasing of the Interest Holdback in accordance with §9; it being
acknowledged and agreed by Borrowers that no such amounts may be distributed by
Potomac Yard.

§7.13 Plan Assets. The Borrowers will do, or cause to be done, all things
necessary to ensure that none of the Mortgaged Property nor any of their other
assets will be deemed to be Plan Assets at any time.

 

43



--------------------------------------------------------------------------------

§7.14 Single Purpose Entity Requirements. The Borrowers hereby represent,
warrant and covenant, as of the date hereof and until such time as the
Obligations are paid in full and the obligation to make further Loans has
terminated, as follows:

(a) Obligation to be a Single Purpose Entity.

(i) Each Borrower has been a Single Purpose Entity at all times since its
formation and will continue to be a Single Purpose Entity at all times until the
Loan has been paid in full and the Lenders have no further obligations to make
Loans.

(ii) The “single purpose entity” provisions included in the organizational
documents of each Borrower shall not, without Agent’s prior written consent, be
amended, rescinded or otherwise revoked until the Loan has been paid in full and
the Lenders have no obligation to make Loans.

(b) Definition of Single Purpose Entity.

(i) General Criteria. With respect to the Borrowers, a “Single Purpose Entity”
means a corporation, limited partnership or limited liability company which, at
all times since its formation and thereafter:

(A) shall not engage in any business or activity, other than with respect to
each Borrower, the ownership, operation, development and sale of the Mortgaged
Property and activities incidental thereto;

(B) shall not acquire or own any assets other than with respect to the
Borrowers, the Mortgaged Property and such incidental personal property as may
be necessary for the development and sale of the Mortgaged Property;

(C) [Intentionally Omitted.];

(D) shall preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization;

(E) shall not merge or consolidate with any other Person;

(F) shall not take, any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; transfer or permit the direct
or indirect transfer of any partnership, membership or other Equity Interests,
as applicable; issue additional partnership, membership or other Equity
Interests, as applicable; or seek to accomplish any of the foregoing;

(G) shall not, without the unanimous written consent of all a Borrower’s
partners, members, or shareholders, as applicable, and the written consent of
one hundred percent (100%) of the members of the board of directors or board of
managers in the case of a single member limited liability company: (1) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute; (2) seek or consent to the appointment of a receiver,
liquidator or any similar official; or (3) make an assignment for the benefit of
creditors;

 

44



--------------------------------------------------------------------------------

(H) shall not amend or restate its organizational documents if such change would
adversely impact the requirements set forth in this §7.14;

(I) shall not own any Subsidiary or make any investment in, any other Person;

(J) shall not commingle its assets with the assets of any other Person;

(K) shall not, incur any Indebtedness, other than the Loan and customary
unsecured trade payables incurred in the ordinary course of owning and operating
the Mortgaged Property provided the same are not evidenced by a promissory note,
do not (as to each Borrower) exceed, in the aggregate, at any time a maximum
amount of two percent (2%) of the outstanding principal amount of the Loan to
such Borrower and are paid within sixty (60) days of the date incurred;

(L) shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

(M) shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or Affiliate of any Borrower, or any general
partner, member, principal or Affiliate thereof, upon terms and conditions that
are intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties;

(N) shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person, other than the obligations of the Borrowers under the Loan;

(O) shall not assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of another Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person (other than the
obligations of the other Borrower);

(P) shall not make any loans or advances to any other Person;

(Q) shall file its own tax returns as required under federal and state law;

(R) shall hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name and shall
correct any known misunderstanding regarding its separate identity;

 

45



--------------------------------------------------------------------------------

(S) shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(T) shall allocate shared expenses (including, without limitation, shared office
space);

(U) shall pay its own liabilities (including, without limitation, salaries of
its own employees) from its own funds; and

(V) shall not acquire obligations or securities of its partners, members or
shareholders, as applicable.

§7.15 Potomac Project.

(a) Potomac shall have a period of twelve (12) months from the date of this
Agreement to obtain the certificates of occupancy for the Potomac Units
described on Schedule 6.28 hereto.

(b) In the event that Potomac shall be required to pay any amounts that become
due in connection with the General Contractor Dispute or otherwise in connection
with the completion of the Potomac Project, then such amounts shall be paid from
funds of the Borrowers or the Guarantor, but in no event shall be paid from the
Holdbacks or from Net Sales Proceeds.

 

§8. NEGATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

§8.1 Restrictions on Indebtedness. Neither Borrower will create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders and Agent arising under any of the Loan
Documents;

(b) current liabilities of such Persons incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(d) Indebtedness in respect of judgments or awards only to the extent, for the
period and in an amount not resulting in a Default; and

 

46



--------------------------------------------------------------------------------

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business.

§8.2 Restrictions on Liens, Etc. The Borrowers will not (a) create or incur or
suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, negative pledge, charge, restriction or other
security interest of any kind upon any of their respective property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) transfer any of their property or assets or the income or
profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) suffer to exist for a
period of more than sixty (60) days after the same shall have been incurred any
Indebtedness or claim or demand against any of them that if unpaid could by law
or upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over any of their general creditors; (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; or (f) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrowers may create or incur or suffer to be created or incurred or
to exist:

(i) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
in respect of obligations not then delinquent or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations; and

(iv) Liens and encumbrances on a Mortgaged Property expressly permitted under
the terms of the Mortgage relating thereto.

§8.3 Merger, Consolidation. None of the Borrowers or Guarantor nor any member,
partner or shareholder thereof shall become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Majority Lenders.

§8.4 Sale and Leaseback. Neither Borrower will enter into any arrangement
whereby such Borrower shall sell or transfer any of the Mortgaged Property owned
by it in order that then

 

47



--------------------------------------------------------------------------------

or thereafter such Borrower shall lease back such Mortgaged Property; provided,
however, Potomac may, subject to the release requirements of §5.2, sell to the
Guarantor or any Affiliate such number of Potomac Units that are necessary for
Borrowers to meet the mandatory prepayment requirements set forth in §3.3
provided that the sales price of such Potomac Units is the greater of (i) the
minimum release price for such Unit as set forth on Schedule 8.8 hereto, or
(ii) an amount per square foot equal to the average price per square foot of the
last ten (10) Potomac Units sold by Potomac.

§8.5 Compliance with Environmental Laws. Neither Borrower will, nor will either
of them permit any other Person to, do any of the following: (a) use any of the
Mortgaged Property or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances, solid waste, trash or
debris, except for small quantities of Hazardous Substances used in the ordinary
course of business and in compliance with all applicable Environmental Laws,
(b) cause or permit to be located on any of the Mortgaged Property any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Mortgaged
Property except in full compliance with Environmental Laws, (d) conduct any
activity at the Mortgaged Property or use the Mortgaged Property in any manner
that could reasonably be contemplated to cause a Release of Hazardous Substances
on, upon or into the Mortgaged Property or any surrounding properties or any
threatened Release of Hazardous Substances which might give rise to liability
under CERCLA or any other Environmental Law, or (e) directly or indirectly
transport or arrange for the transport of any Hazardous Substances (except in
compliance with all Environmental Laws).

The Borrowers shall:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of a Borrower) to confirm that no Hazardous Substances are or ever were
Released or disposed of on the Mortgaged Property in violation of applicable
Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Mortgaged Property (including without limitation any such Release or disposal
occurring prior to the acquisition of such Mortgaged Property by such Borrower),
a Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Mortgaged Property in full compliance with all applicable Environmental Laws.
The Agent may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Majority Lenders) obtain
such environmental assessments of any or all of the Mortgaged Property prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to the Mortgaged Property and (ii) whether the use,
development and operation of the Mortgaged Property complies with all

 

48



--------------------------------------------------------------------------------

Environmental Laws to the extent required by the Loan Documents. Additionally,
at any time that the Agent or the Majority Lenders shall have reasonable grounds
to believe that a Release or threatened Release of Hazardous Substances which
any Person may be legally obligated to contain, correct or otherwise remediate
or which otherwise may expose such Person to liability may have occurred,
relating to the Mortgaged Property, or that any of the Mortgaged Property is not
in compliance with Environmental Laws to the extent required by the Loan
Documents, a Borrower shall promptly upon the request of Agent obtain and
deliver to Agent such environmental assessments of the Mortgaged Property
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose of evaluating or confirming (i) whether any Hazardous Substances are
present in the soil or water at or adjacent to the Mortgaged Property and
(ii) whether the use and operation of the Mortgaged Property comply with all
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of the Mortgaged Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are reasonably necessary or appropriate for
a complete determination of the compliance of the Mortgaged Property and the use
and operation thereof with all applicable Environmental Laws. All environmental
assessments contemplated by this §8.5 shall be at the sole cost and expense of a
Borrower.

§8.6 Distributions. Provided no Default or Event of Default has occurred or is
continuing, or would arise as a result thereof, the Borrowers shall be permitted
to make Distributions solely for (i) reimbursement of costs incurred in
connection with the Mortgaged Properties, and (ii) once the percentage of Net
Sales Proceeds applied by Agent reduces to less than one hundred percent
(100%) as set forth in §5.2(d), then any excess Net Sale Proceeds may be
distributed to Guarantor. Notwithstanding the foregoing, Borrowers shall not
make any Distributions until all amounts then due and payable to Agent and the
Lenders under the Loan Documents have been paid, including, without limitation,
the mandatory prepayment requirement set forth in §3.3, and all amounts then
payable with respect to the development, ownership, sale and operation of the
Station View Project and the Potomac Project have been paid.

§8.7 Zoning and Contract Changes and Compliance. Neither Borrower shall initiate
or consent to any zoning reclassification of any of the Mortgaged Property or
seek any variance under any existing zoning ordinance or use or permit the use
of the Mortgaged Property in any manner that could result in such use becoming a
non-conforming use under or violating or not being in compliance with any zoning
ordinance or any other applicable land use law, rule or regulation and any
agreements applicable to the Mortgaged Property. Neither Borrower shall initiate
any change in any laws, requirements of governmental authorities or obligations
created by private contracts which now or hereafter may affect the Mortgaged
Property. The Borrowers will give all such notices to, duly perform and comply
with and otherwise take all such other actions with respect to, any applicable
governmental authority as may be required under laws, regulations, approvals,
permits or agreements to maintain all entitlements, permits and other approvals
with respect to the Mortgaged Property in full force and effect.

 

49



--------------------------------------------------------------------------------

§8.8 Contracts.

(a) The Borrowers will take or cause to be taken all commercially reasonable
steps to market the Units. Borrowers shall use the standard form of purchase
contract approved by Agent in its reasonable discretion, with such changes
thereto as Borrowers may make in the ordinary course of business, provided that
the purchase price for any Unit shall not, without the prior written consent of
Agent, be less than the minimum release price for such Unit as set forth on
Schedule 8.8 hereto.

(b) The Borrowers shall not modify, amend, terminate or cancel any of the
Purchase Contracts without the prior written approval of the Agent, which
consent shall not be unreasonably withheld. The Borrowers shall perform each and
every of their respective obligations under the Purchase Contracts. The
Borrowers will not, directly or indirectly, waive or agree or consent to the
waiver of, the performance of any material obligations of any other party under
the Purchase Contracts. The Borrowers will not do any act or allow any condition
to occur which would relieve any purchaser of its obligation to purchase under
the Purchase Contracts. The Borrowers shall undertake reasonable steps, as
determined in the reasonable discretion of Potomac Yard, to compel performance
by each other parties to the Purchase Contracts of all obligations, covenants
and agreements by such other party to be performed thereunder. Any deposit or
other monies forfeited by any buyer under the Purchase Contracts shall within
two (2) Business Days be applied to reduce the Outstanding Potomac Loans or
Station View Loans, as applicable. Notwithstanding anything herein to the
contrary, Borrowers shall not be deemed to have breached the covenants contained
in this §8.8 in the event that a buyer cancels or terminates a Purchase Contact.
Borrowers shall comply with all applicable laws, rules and regulations governing
the retention of the deposits made under the Purchase Contracts. Borrowers shall
assign to Agent all of Borrowers’ right, title and interest in and to such
deposits to be held in accordance with applicable law. Agent shall have no
responsibility or liability for the security or safety of such deposits so held
by Borrowers. If applicable laws require that earnest money deposits made by
contract purchasers be held in an institution in the Commonwealth of Virginia,
then Borrowers shall within (15) Business Days from the date Agent delivers a
draft to Borrowers provide to Agent a written and signed account control
agreement or similar agreement in form and substance reasonably satisfactory
from the depository holding such deposits providing that until the Loan is paid
in full, any and all such deposits which are payable to a borrower as a result
of a contract purchaser’s default or forfeiture as permitted by the Purchase
Contract, by law, or by a final judgment, arbitration award or settlement and
release agreement, thereof shall be paid directly to Agent.

§8.9 Restrictions on Easements, Covenants and Restrictions. The Borrowers will
not create or suffer to be created or to exist any easement, right of way,
restriction, covenant, condition, license or other right in favor of any Person
which affects or might affect title to the Mortgaged Property or the
development, sale or use of the Mortgaged Property or any part thereof without
(i) submitting to the Agent the proposed instrument creating such easement,
right of way, covenant, condition, license or other right, accompanied by a
survey showing the exact proposed location thereof and such other information as
the Agent may reasonably request, and (ii) obtaining the prior approval of the
Agent, which approval shall not be unreasonably withheld.

 

50



--------------------------------------------------------------------------------

§9. HOLDBACKS.

(a) The Loan includes an initial interest holdback of $1,000,000, which initial
holdback may be increased as the result of the application of release proceeds
as set forth in §5.2(d) to an amount not greater than seven and one-half percent
(7.5%) of the total amount of Potomac Loans which may be borrowed by Potomac
including the Interest Holdback (the “Interest Holdback”). In the event release
proceeds are applied to the Interest Holdback as set forth in §5.2(d), then such
application shall be deemed to be a repayment of the Potomac Loan and the
Commitment shall be reinstated for such amounts actually received by Agent;
provided, however, that in no event shall the Commitment ever exceed
$40,391,200. In the event that the amount of the Interest Holdback exceeds seven
and one-half percent (7.5%) of the total amount of Potomac Loans which may be
borrowed by Potomac including the Interest Holdback, then such excess shall no
longer be part of the Interest Holdback and the Commitment shall be accordingly
permanently reduced. Borrowers may request a disbursement from the Interest
Holdback pursuant to §2.3 to be applied against the interest due on the
Outstanding Loans. By execution hereof, each Borrower irrevocably authorizes the
Agent, without the necessity of any further authorization, to cause the Lenders
to disburse directly to itself for the account of the Lenders rather than to a
Borrower out of the Interest Holdback such sums as are necessary to pay, on a
monthly basis, accrued interest on the Loans (and any amount so advanced by the
Lenders without the submission by a Borrower of a Loan Request shall be Base
Rate Loans). Upon disbursement, the amount that is disbursed shall be disbursed
pro rata by the Lenders and shall be added to the then outstanding principal sum
of the Loans and shall bear interest at the rate provided for in this Agreement.
Upon the occurrence of an Event of Default under this Agreement or any other
Loan Document, the Agent shall have the right but not the obligation to continue
to cause disbursements of monthly interest installments from the Interest
Holdback. Establishment of the Interest Holdback shall in no way relieve the
Borrowers of their obligation to make interest payments. Upon the occurrence of
a Default or an Event of Default under any Loan Document, the Agent may, at its
option, cease making any further disbursement from the Interest Holdback.

(b) Intentionally Omitted.

 

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document, except that each Lender shall have received the fully executed
original of its Note.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrowers and the Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and in which the Mortgaged Property is located and a duly authorized officer,
partner or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Borrower and the Guarantor, as applicable, and
its qualification to do business, as applicable, as in effect on such date of
certification.

 

51



--------------------------------------------------------------------------------

§10.3 Resolutions. All action on the part of the Borrowers and the Guarantor
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. Unless covered by the
resolutions described in §10.3, the Agent shall have received from each Borrower
and the Guarantor that is not an individual an incumbency certificate, dated as
of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from each Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of such Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests and Conversion/Continuation Requests and to give notices and
to take other action on behalf of the Borrowers under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrowers and the Guarantor in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrowers shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Performance; No Default. Borrowers and the Guarantor shall have performed
and complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.8 Representations and Warranties. The representations and warranties made by
the Borrowers and the Guarantor in the Loan Documents or otherwise made by or on
behalf of the Borrowers and the Guarantor in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Mortgaged Property Qualification Documents. The Mortgaged Property
Qualification Documents for the Mortgaged Property shall have been delivered to
the Agent at the Borrowers’ expense and shall be in form and substance
satisfactory to the Agent.

 

52



--------------------------------------------------------------------------------

§10.11 Appraisal. The Agent shall have received the Appraisal of the Mortgaged
Property in form and substance satisfactory to the Agent and determined the
Appraised Value, and the ratio of the Total Commitment to the Appraised Value
shall not exceed seventy-two percent (72%).

§10.12 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.13 Purchase Contracts. The Agent shall have received a certified copy of
each executed Purchase Contract.

§10.14 CHCI Subordinate Notes. The Agent shall have received evidence reasonably
satisfactory to the Agent that Guarantor’s payment obligation under the CHCI
Subordinate Notes has reduced to aggregate principal amount of Nine Million and
No/100 Dollars ($9,000,000).

§10.15 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

 

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrowers and the Guarantor contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the date as of which they were made and shall also
be true in all material respects as of the time of the making of such Loan, with
the same effect as if made at and as of that time, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date), and no Default or Event of Default shall have occurred and
be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information as required by
§2.3, fully completed, as applicable.

§11.4 Endorsement to Title Policy. At such times as Agent shall determine in its
discretion prior to each funding, to the extent available under applicable law,
a “date down” endorsement to each Title Policy indicating no change in the state
of title and containing no survey exceptions not approved by the Agent, which
endorsement shall, expressly or by virtue of

 

53



--------------------------------------------------------------------------------

a proper “pending disbursements” clause or endorsement in each Title Policy,
increase the coverage of each Title Policy to the aggregate amount of all Loans
advanced and outstanding on or before the effective date of such endorsement
(provided that the amount of coverage under an individual Title Policy for an
individual Mortgaged Property need not equal the aggregate amount of all Loans),
or if such endorsement is not available, such other evidence and assurances as
the Agent may reasonably require (which evidence may include, without
limitation, an affidavit from a Borrower stating that there have been no changes
in title from the date of the last effective date of the Title Policy).

§11.5 Future Advances Tax Payment. As a condition precedent to any Lender’s
obligations to make any Loans available to the Borrowers hereunder, the
Borrowers will pay to the Agent any mortgage, recording, intangible, documentary
stamp or other similar taxes and charges which the Agent reasonably determines
to be payable as a result of such Loan to any state or any county or
municipality thereof in which the Mortgaged Property is located, and deliver to
the Agent such affidavits or other information which the Agent reasonably
determines to be necessary in connection with such payment in order to insure
that the Mortgages on the Mortgaged Property located in such state secure the
Borrowers’ obligation with respect to the Loans then being requested by the
Borrowers. The provisions of this §11.5 shall not limit the Borrowers’
obligations under other provisions of the Loan Documents, including without
limitation §15 hereof.

 

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrowers shall fail to pay any interest on the Loans or any fees or
other sums due hereunder or under any of the other Loan Documents, within ten
(10) days of the date the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment, provided that no such grace period shall apply to any such
payments due at maturity;

(c) the Borrowers shall fail to remargin the Loan as required in §2.6;

(d) [Intentionally Omitted.];

(e) any of the Borrowers or the Guarantor shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
which they are required to perform (other than those specified in the other
subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of the Borrowers or the
Guarantor in this Agreement or any other Loan Document, or any report,
certificate, financial

 

54



--------------------------------------------------------------------------------

statement, request for a Loan, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan or any
of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;

(g) without limiting the provisions of this Agreement prohibiting the incurrence
of Indebtedness by the Borrowers, any of the Borrowers (i) shall fail to pay
when due (including, without limitation, at maturity) any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness, or (ii) shall fail to observe or perform any term, covenant
or agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof;

(h) any of the Borrowers or the Guarantor (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize or in furtherance of any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrowers or the Guarantor
or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrowers or the Guarantor or adjudicating any such
Person, bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any of the Borrowers or Guarantor that, either
individually or in the aggregate, exceed $250,000.00;

(l) any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Lenders, or any action at
law, suit in equity or other legal

 

55



--------------------------------------------------------------------------------

proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of any of the Borrowers or the Guarantor, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;

(m) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any of the Borrowers or the Guarantor to the PBGC or such Guaranteed Pension
Plan in an aggregate amount exceeding $250,000.00 and such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or a trustee shall have been appointed by the United
States District Court to administer such Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;

(n) any Borrower, the Guarantor or any Person so connected with any of them
shall be indicted for a federal crime, a punishment for which could include the
forfeiture of any assets of any Borrower or the Guarantor;

(o) the Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of Guarantor’s intention to attempt to cancel or terminate the Guaranty,
or any other Loan Document, or shall fail to observe or comply with any term,
covenant, condition or agreement under the Guaranty, or any other Loan Document;

(p) any event, act, condition or occurrence of whatever nature, whether singly
or in conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences, whether or not related, that causes a
Material Adverse Effect including, without limitation, the acceleration of the
debt evidenced by the CHCI Subordinate Notes or any other Indebtedness of
Guarantor individually or in the aggregate in excess of $30,000,000 or any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding involving Borrowers or the Guarantor;

(q) any Change of Control shall occur; or

(r) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Majority
Lenders shall, by notice in writing to the Borrowers declare all amounts owing
with respect to this Agreement, the Notes and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided that in the event of any
Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts
shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.

 

56



--------------------------------------------------------------------------------

§12.2 Certain Cure Periods; Limitation of Cure Periods. No Event of Default
shall exist hereunder upon the occurrence of any failure described in §12.1(e)
in the event that the Borrowers cure such Default within thirty (30) days
following receipt of written notice of such default, provided that the
provisions of this §12.2 shall not pertain to defaults consisting of a failure
to provide insurance as required by §7.7, to any default consisting of a failure
to comply with §5.4, §7.14, §7.15, §8.1, §8.2, §8.6, §8.7 or §8.8 or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans to the Borrowers. If any other Event of Default shall have
occurred, the Agent may, and upon the election of the Majority Lenders shall, by
notice to the Borrowers terminate the obligation to make Loans to the Borrowers.
No termination under this §12.3 shall relieve the Borrowers of their obligations
to the Lenders arising under this Agreement or the other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Majority Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If any
Borrower or the Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrowers upon demand and shall constitute a part of the Obligations and
shall if not paid within five (5) Business Days after demand bear interest at
the rate for overdue amounts as set forth in this Agreement. In the event that
all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrowers shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with

 

57



--------------------------------------------------------------------------------

the enforcement of any of the Loan Documents, or otherwise with respect to the
realization upon any of the Collateral or other assets of Borrowers or the
Guarantor, such monies shall be distributed for application as follows; provided
that the proceeds realized from the sale of the Mortgaged Property pursuant to
the Mortgage shall be applied in the order set forth therein:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy in such order or
preference as the Majority Lenders shall determine; provided, that (i) in the
event that any Lender shall have wrongfully failed or refused to make an advance
under §2.4 or §9 and such failure or refusal shall be continuing, advances made
by other Lenders during the pendency of such failure or refusal shall be
entitled to be repaid as to principal and accrued interest in priority to the
other Obligations described in this subsection (b), and (ii) except as otherwise
provided in clause (i), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses shall be made
among the Lenders pro rata; and provided, further that the Majority Lenders may
in their discretion make proper allowance to take into account any Obligations
not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.

 

§13. SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrowers and
any securities or other property of the Borrowers in the possession of such
Lender may, without notice to any Borrower (any such notice being expressly
waived by Borrowers) but with the prior written approval of Agent, be applied to
or set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrowers to such Lender. Each of the Lenders
agrees with each other Lender that if such Lender shall receive from the
Borrowers or the Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by such Lender any amount in excess of its ratable portion of the
payments received by all of the Lenders with respect to the Notes held by all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving

 

58



--------------------------------------------------------------------------------

in respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.

 

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrowers and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrowers.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Majority Lenders.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest and fees required to be paid to the Agent for the account
of the Lenders, unless the Agent has received notice from a Lender or the
Borrowers referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

59



--------------------------------------------------------------------------------

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrowers or the Guarantor, or be bound to ascertain or inquire as
to the performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents. The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrowers or the Guarantor or any holder of any of the Notes shall
have been duly authorized or is true, accurate and complete. The Agent has not
made nor does it now make any representations or warranties, express or implied,
nor does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrowers or the Guarantor, or
the value of the Collateral or any other assets of the Borrowers or the
Guarantor. Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents. Agent’s Special
Counsel has only represented Agent and KeyBank in connection with the Loan
Documents and the only attorney client relationship or duty of care is between
Agent’s Special Counsel and Agent or KeyBank. Each Lender has been independently
represented by separate counsel on all matters regarding the Loan Documents and
the granting and perfecting of liens in the Collateral.

§14.5 Payments.

(a) A payment by any Borrower or the Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

60



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of any Loan, (ii) to comply with the provisions of §13
with respect to making dispositions and arrangements with the other Lenders,
where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Agreement, or (iii) to perform any other obligation
within the time period specified for performance, or if no time period is
specified, if such failure continues for a period of five (5) Business Days
after notice from the Agent shall be deemed delinquent (a “Delinquent Lender”)
and shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied. In addition to the rights and remedies that may be available to the
Agent at law and in equity, a Delinquent Lender’s right to participate in the
administration of the Loan Documents, including, without limitation, any rights
to consent to or direct any action or inaction of the Agent pursuant to this
Agreement or otherwise, or to be taken into account in the calculation of
Majority Lenders or any matter requiring approval of all of the Lenders, shall
be suspended while such Lender is a Delinquent Lender. A Delinquent Lender shall
be deemed to have assigned any and all payments due to it from the Borrowers or
the Guarantor, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans. The
Delinquent Lender hereby authorizes the Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective pro rata shares of all
outstanding Loans. The provisions of this Section shall apply and be effective
regardless of whether an Event of Default occurs and is then continuing, and
notwithstanding (i) any other provision of this Agreement to the contrary or
(ii) any instruction of Borrowers as to its desired application of payments. The
Agent shall be entitled to (i) withhold or set off, and to apply to the payment
of the obligations of any Delinquent Lender any amounts to be paid to such
Delinquent Lender under this Agreement, (ii) to collect interest from such
Lender for the period from the date on which the payment was due at the rate per
annum equal to the Federal Funds Effective Rate plus one percent (1%), for each
day during such period, and (iii) bring an action or suit against such
Delinquent Lender in a court of competent jurisdiction to recover the defaulted
obligations of such Delinquent Lender. A Delinquent Lender shall be deemed to
have satisfied in full a delinquency when and if, as a result of application of
the assigned payments to all outstanding Loans of the nondelinquent Lenders or
as a result of other payments by the Delinquent Lenders to the nondelinquent
Lenders, the Lenders’ respective pro rata shares of all outstanding Loans have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise),

 

61



--------------------------------------------------------------------------------

losses, damages, costs, expenses (including any expenses for which the Agent has
not been reimbursed by the Borrowers as required by §15), and liabilities of
every nature and character arising out of or related to this Agreement, the
Notes, or any of the other Loan Documents or the transactions contemplated or
evidenced hereby or thereby, or the Agent’s actions taken hereunder or
thereunder, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods. The agreements in this §14.7 shall survive the payment of all amounts
payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrowers. The Majority Lenders (calculated without including the Commitment of
the Lender acting as Agent) may remove the Agent from its capacity as Agent in
the event of the Agent’s gross negligence or willful misconduct. Upon any such
resignation or removal, the Majority Lenders, subject to the terms of §18.1,
shall have the right to appoint as a successor Agent any Lender or any bank
whose senior debt obligations are rated not less than “A” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Unless a Default or Event of Default shall
have occurred and be continuing, such successor Agent shall be reasonably
acceptable to the Borrowers. If no successor Agent shall have been appointed and
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation or the Majority Lenders’ removal of the
Agent, then the retiring or removed Agent may, on behalf of the Lenders, appoint
a successor Agent, which shall be any Lender or any financial institution whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent, and the retiring or removed Agent shall be
discharged from its duties and obligations hereunder as Agent. After any
retiring or removed Agent’s resignation, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.
Upon any change in the Agent under this Agreement, the resigning or removed
Agent shall execute such assignments of and amendments to the Loan Documents as
may be necessary to substitute the successor Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Majority Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from

 

62



--------------------------------------------------------------------------------

taking such action, with respect to such Default or Event of Default as it shall
deem to be in the best interests of the Lenders. Without limiting the generality
of the foregoing, if Agent reasonably determines payment is in the best interest
of all the Lenders, Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrowers
or the Guarantor or out of the Collateral within such period with respect to the
Mortgaged Property. The Majority Lenders may direct the Agent in writing as to
the method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC as enacted in
any applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Borrower or the Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrowers (a) the Mortgaged Property may be
subject to a Taking, or (b) Borrowers may desire to enter into easements or
other agreements affecting the Mortgaged Property, or take other actions or
enter into other agreements in the ordinary course of business which similarly
require the consent, approval or agreement of the Agent. In connection with the
foregoing, the Lenders hereby expressly authorize the Agent to (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to Agent in connection with
any easements or agreements affecting the Mortgaged Property, or (z) execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrowers’ business.

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by any Person purporting to have authority to act on behalf of
another Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms

 

63



--------------------------------------------------------------------------------

must be fulfilled to the satisfaction of a Lender, the Agent may presume that
such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. The Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Majority Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

§14.15 Borrowers Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrowers
or the Guarantor, and except for the provisions of §14.9, may be modified or
waived without the approval or consent of the Borrowers and the Guarantor.

 

§15. EXPENSES.

The Borrowers agree to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgages and other Loan Documents, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the

 

64



--------------------------------------------------------------------------------

Closing Date (the Borrowers hereby agreeing to indemnify the Agent and each
Lender with respect thereto), (c) all title insurance premiums, engineer’s fees,
environmental reviews and the reasonable fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) to the extent that the
Commitment is ever increased pursuant to a written amendment to this Agreement,
the out-of-pocket fees, costs, expenses and disbursements of Agent incurred in
connection with the syndication and/or participation of the Loans, (e) all other
reasonable out of pocket fees, expenses and disbursements of the Agent incurred
by the Agent in connection with the preparation or interpretation of the Loan
Documents and other instruments mentioned herein, and the syndication of the
Commitments pursuant to §18 to the extent that the Commitment is ever increased
pursuant to a written amendment to this Agreement (without duplication of those
items addressed in subparagraph (d), above), (f) all out of pocket expenses
(including attorneys’ fees and costs, and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrowers or the Guarantor or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s or any of the Lenders’ relationship with the Borrowers or the Guarantor,
(g) all reasonable fees, expenses and disbursements of the Agent incurred in
connection with UCC searches, UCC filings, title rundowns, title searches or
mortgage recordings, (h) all reasonable out-of-pocket fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (i) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans. The covenants of this §15 shall
survive for one hundred twenty (120) calendar days following the repayment of
the Loans and the termination of the obligations of the Lenders hereunder.

 

§16. INDEMNIFICATION.

The Borrowers, jointly and severally, agree from the date hereof to indemnify
and hold harmless the Agent, the Lenders and the Arranger and each director,
officer, employee, agent and Person who controls the Agent or any Lender or the
Arranger against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Mortgaged Property or the Loans, (b) any condition of the Mortgaged Property,
(c) any actual or proposed use by the Borrowers of the proceeds of any of the
Loans, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrowers or the Guarantor,
(e) the Borrowers and the Guarantor entering into or performing this Agreement
or any of the other Loan Documents, (f) any actual or alleged violation of any
law, ordinance, code, order, rule, regulation, approval, consent, permit or
license relating to the Mortgaged Property, (g) with respect to the Borrowers,
the violation of any

 

65



--------------------------------------------------------------------------------

Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury, nuisance or damage to property), and
(h) any use of Intralinks, SyndTrak or any other system for the dissemination
and sharing of Loan Documents and information pertaining to the Loans, in each
case including, without limitation, the reasonable fees and disbursements of
counsel incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrowers shall not be obligated under
this §16 to indemnify or hold harmless any Person for all liabilities, claims,
actions, suits, losses, damages and expenses of every nature and character
arising from such Person’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. If, and to the extent that the obligations of the
Borrowers under this §16 are unenforceable for any reason, the Borrowers hereby
agree to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§17. SURVIVAL OF COVENANTS, ETC.

Except as otherwise provided in §15, all covenants, agreements, representations
and warranties made herein, in the Notes, in any of the other Loan Documents or
in any documents or other papers delivered by or on behalf of the Borrowers or
the Guarantor pursuant hereto or thereto shall be deemed to have been relied
upon by the Lenders and the Agent, notwithstanding any investigation heretofore
or hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans. Except as otherwise provided in §15, the indemnification
obligations of the Borrowers provided herein and in the other Loan Documents
shall survive the full repayment of amounts due and the termination of the
obligations of the Lenders hereunder and thereunder to the extent provided
herein and therein. All statements contained in any certificate delivered to any
Lender or the Agent at any time by or on behalf of the Borrowers or the
Guarantor pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and, so long as no Default or Event of Default exists hereunder, the
Borrowers shall have each given their prior written consent to such assignment,
which consent shall not be unreasonably withheld or delayed (provided that such
consent shall not be required for any assignment to another Lender, to a lender
which is and remains under common control with the assigning Lender or to a
wholly-owned Subsidiary of such Lender, provided that such assignee shall remain
a wholly-owned Subsidiary of such Lender), (b) each such assignment

 

66



--------------------------------------------------------------------------------

shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit C annexed hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by, any Borrower or the Guarantor, (e) such assignee shall have a net
worth as of the date of such assignment of not less than $100,000,000.00 (unless
otherwise approved by Agent and, so long as no Default or Event of Default
exists hereunder, Borrowers), (f) such assignee shall acquire an interest in the
Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in
excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
the Borrowers, and (g) such assignee shall be subject to the terms of any
intercreditor agreement among the Lenders and the Agent. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.
In connection with each assignment, the assignee shall represent and warrant to
the Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, any Borrower or the Guarantor.

§18.2 Register. The Agent shall maintain on behalf of the Borrowers a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrowers, the Guarantor, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrowers and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrowers, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective

 

67



--------------------------------------------------------------------------------

date of such Assignment and Acceptance Agreement and shall otherwise be in
substantially the form of the assigned Notes. The surrendered Notes shall be
canceled and returned to the Borrowers.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, (c) such
participation shall not entitle the participant to the right to approve waivers,
amendments or modifications, (d) such participant shall have no direct rights
against the Borrowers, (e) such sale is effected in accordance with all
applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by any Borrower or the Guarantor. Any Lender which sells a
participation shall promptly notify the Agent of such sale and the identity of
the purchaser of such interest.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by Borrowers. Neither Borrower shall assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrowers agree to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrowers agree that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder; provided, however, Lender and
Agent acknowledge that all information disseminated by Borrower or Guarantor
that is not filed with the SEC is deemed confidential. Each Lender agrees for
itself that it shall use reasonable efforts in accordance with its customary
procedures to hold confidential all non-public information obtained from
Borrowers or the Guarantor, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),

 

68



--------------------------------------------------------------------------------

(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrowers of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information. Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to any Borrower or the Guarantor, as applicable,
or is disclosed with the prior approval of Borrowers. Nothing herein shall
prohibit the disclosure of non-public information to the extent necessary to
enforce the Loan Documents.

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrowers and the Guarantor shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

 

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

 

69



--------------------------------------------------------------------------------

If to the Agent or KeyBank:

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Ms. Jennifer Wells

Telecopy No.: (770) 510-2195

With a copy to:

McKenna Long & Aldridge LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrowers:

c/o Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, 5th Floor

Reston, Virginia 20190

Attn: Christopher Clemente

Telecopy No.: (703) 760-1520

With a copy to:

c/o Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, 5th Floor

Reston, Virginia 20190

Attn: Jubal Thompson, Esq.

Telecopy No.: (703) 760-1520

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, a Borrower, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

70



--------------------------------------------------------------------------------

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrowers or the Guarantor arising out of or in connection
with this Agreement or the other Loan Documents or the transactions contemplated
hereunder and thereunder, and the relationship between each Lender and Agent,
and the Borrowers is solely that of a lender and borrower, and nothing contained
herein or in any of the other Loan Documents shall in any manner be construed as
making the parties hereto partners, joint venturers or any other relationship
other than lender and borrower.

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL BE GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA. THE BORROWERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT
OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF VIRGINIA (INCLUDING ANY FEDERAL
COURT SITTING THEREIN). EACH BORROWER FURTHER ACCEPTS, GENERALLY AND
UNCONDITIONALLY, THE NON EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND
(ii) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. EACH BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY
BE MADE UPON SUCH BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19
HEREOF. IN ADDITION TO THE COURTS OF THE COMMONWEALTH OF VIRGINIA OR ANY FEDERAL
COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR
ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF BORROWERS
OR THE GUARANTOR EXIST AND THE BORROWERS CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.

 

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

71



--------------------------------------------------------------------------------

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superceded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWERS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWERS (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. EACH OF THE
BORROWERS, THE AGENT AND THE LENDERS ACKNOWLEDGE THAT IT HAS HAD AN OPPORTUNITY
TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH OF THE BORROWERS , THE AGENT
AND THE LENDERS AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26. DEALINGS WITH THE BORROWERS.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrowers and the Guarantor or any of their Affiliates regardless of
the capacity of the Agent or the Lender hereunder. The Lenders

 

72



--------------------------------------------------------------------------------

acknowledge that, pursuant to such activities, KeyBank or its Affiliates may
receive information regarding such Persons (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrowers or the Guarantor
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender: (a) a reduction in the rate of interest on the Notes; (b) an increase in
the amount of the Commitments of the Lenders; (c) a forgiveness, reduction or
waiver of the principal of any unpaid Loan or any interest thereon or fee
payable under the Loan Documents; (d) a change in the amount of any fee payable
to a Lender hereunder; (e) the postponement of any date fixed for any payment of
principal of or interest on the Loan; (f) an extension of the Maturity Date;
(g) a change in the manner of distribution of any payments to the Lenders or the
Agent; (h) the release of the Borrower or any Guarantor or any Collateral except
as otherwise provided in §5.2; (i) an amendment of the definition of Majority
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by a Borrower other than based on its Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders or the Majority Lenders to require a lesser number of Lenders to
approve such action. The provisions of §14 may not be amended without the
written consent of the Agent. The Borrowers agree to enter into, and to cause
the Guarantor to enter into, such modifications or amendments of this Agreement
or the other Loan Documents as reasonably may be requested by KeyBank in
connection with the syndication of the Loan, provided that no such amendment or
modification materially affects or increases any of the obligations of the
Borrowers or Guarantor hereunder. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of the Borrowers or the
Guarantor shall entitle the Borrowers or the Guarantor to other or further
notice or demand in similar or other circumstances.

 

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

73



--------------------------------------------------------------------------------

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers and the Guarantor under this Agreement and the other
Loan Documents.

 

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to Borrowers or, in the case of any such mutilation, upon surrender
and cancellation of the applicable Note, the Borrowers will execute and deliver,
in lieu thereof, a replacement Note, or identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all references in the Loan Documents to such Note shall
be deemed to refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans, are imposed solely
and exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrowers of any development
or the absence therefrom of defects.

 

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrowers and Guarantor that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes names and addresses and
other information that will allow such Lender or the Agent, as applicable, to
identify Borrowers in accordance with the Patriot Act.

 

74



--------------------------------------------------------------------------------

§34. JOINT AND SEVERAL LIABILITY

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

§35. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS

§35.1 Attorney-in-Fact. For the purpose of implementing the joint borrower
provisions of the Loan Documents, the Borrowers hereby irrevocably appoint each
other as their agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.

§35.2 Accommodation. It is understood and agreed that the handling of this
credit facility on a joint borrowing basis as set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request. Accordingly,
the Agent and the Lenders are entitled to rely, and shall be exonerated from any
liability for relying upon, any Loan Request or any other request or
communication made by a purported officer of any Borrower without the need for
any consent or other authorization of any other Borrower and upon any
information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and any such request or other action shall be fully
binding on each Borrower as if made by it.

§35.3 Waiver of Automatic or Supplemental Stay. Each of the Borrowers
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Borrowers at any time following the execution and delivery of
this Agreement, neither of the Borrowers shall seek a supplemental stay or any
other relief, whether injunctive or otherwise, pursuant to Section 105 of the
Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Borrower or against any property owned by
such other Borrower.

§35.4 Waiver of Defenses. Each of the Borrowers hereby waives and agrees not to
assert or take advantage of any defense based upon:

(a) Any right to require Agent or the Lenders to proceed against the other
Borrower or any other Person or to proceed against or exhaust any security held
by Agent or the Lenders at any time or to pursue any other remedy in Agent’s or
any Lender’s power or under any other agreement before proceeding against a
Borrower hereunder or under any other Loan Document;

(b) The defense of the statute of limitations in any action hereunder or the
payment or performance of any of the Obligations;

 

75



--------------------------------------------------------------------------------

(c) Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other Person or Persons or the failure of Agent or
any Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other Person or Persons;

(d) Any failure on the part of Agent or any Lender to ascertain the extent or
nature of any Collateral or any insurance or other rights with respect thereto,
or the liability of any party liable under the Loan Documents or the obligations
evidenced or secured thereby;

(e) Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind (except for such notices as are
specifically required to be provided to Borrowers pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Borrower, Agent, any Lender, any endorser or creditor of
Borrowers or on the part of any other Person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Agent or any Lender;

(f) Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Borrower or the rights of a
Borrower to proceed against the other Borrower for reimbursement, or both;

(g) Any right or claim of right to cause a marshaling of the assets of
Borrowers;

(h) Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(i) Any duty on the part of Agent or any Lender to disclose to Borrowers any
facts Agent or any Lender may now or hereafter know about Borrowers or the
Collateral, regardless of whether Agent or any Lender has reason to believe that
any such facts materially increase the risk beyond that which each Borrower
intends to assume or has reason to believe that such facts are unknown to
Borrowers or has a reasonable opportunity to communicate such facts to
Borrowers, it being understood and agreed that each Borrower is fully
responsible for being and keeping informed of the financial condition of the
other Borrower, of the condition of the Mortgaged Property or the Collateral and
of any and all circumstances bearing on the risk that liability may be incurred
by Borrowers hereunder and under the other Loan Documents;

(j) Any lack of notice of disposition or of manner of disposition of any
Collateral;

(k) Any inaccuracy of any representation or other provision contained in any
Loan Document;

 

76



--------------------------------------------------------------------------------

(l) Any sale or assignment of the Loan Documents, or any interest therein;

(m) Any sale or assignment by a Borrower or any other Person of any Collateral,
or any portion thereof or interest therein, whether or not consented to by Agent
or any Lender;

(n) Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(o) Any lack of commercial reasonableness in dealing with the Collateral;

(p) Any deficiencies in the Collateral or any deficiency in the ability of Agent
or any Lender to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;

(q) An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the other
Borrower) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Agent or any Lender to enforce any of its rights, whether now or hereafter
required, which Agent or any Lender may have against a Borrower or the
Collateral owned by it;

(r) Any modifications of the Loan Documents or any obligation of Borrowers
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;

(s) Any release of a Borrower or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Agent’s or the Lenders’ voluntary
act or otherwise;

(t) Any action, occurrence, event or matter consented to by Borrowers under any
provision hereof, or otherwise;

(u) The dissolution or termination of existence of any Borrower;

(v) Either with or without notice to Borrowers, any renewal, extension,
modification, amendment or another changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(w) Any defense of Borrowers, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations; or

(x) To the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Borrowers might otherwise be entitled, it being the
intention that the obligations of Borrowers hereunder are absolute,
unconditional and irrevocable.

 

77



--------------------------------------------------------------------------------

§35.5 Waiver. Each of the Borrowers waives, to the fullest extent that each may
lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption and redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents and, to the fullest extent that the Borrowers
may lawfully so do, such Person waives any and all right to have the assets
comprised in the security intended to be created by the Security Documents
(including, without limitation, those assets owned by the other of the
Borrowers) marshaled upon any foreclosure of the lien created by such Security
Documents. Each of the Borrowers further agrees that the Lenders and Agent shall
be entitled to exercise their respective rights and remedies under the Loan
Documents or at law or in equity in such order as they may elect. Without
limiting the foregoing, each of the Borrowers further agrees that upon the
occurrence of an Event of Default, the Lenders and Agent may exercise any of
such rights and remedies without notice to either of the Borrowers except as
required by law or the Loan Documents and agrees that neither the Lenders nor
Agent shall be required to proceed against the other of the Borrowers or any
other person or to proceed against or to exhaust any other security held by the
Lenders or Agent at any time or to pursue any other remedy in Lender’s or
Agent’s power or under any of the Loan Documents before proceeding against a
Borrower or its assets under the Loan Documents.

§35.6 Subordination. Each of the Borrowers hereby expressly waives any right of
contribution from or indemnity against the other, whether at law or in equity,
arising from any payments made by such Person pursuant to the terms of this
Agreement or the Loan Documents, and each of the Borrowers acknowledges that it
has no right whatsoever to proceed against the other for reimbursement of any
such payments. In connection with the foregoing, each of the Borrowers expressly
waives any and all rights of subrogation to the Lenders or Agent against the
other of the Borrowers, and each of the Borrowers hereby waives any rights to
enforce any remedy which the Lenders or Agent may have against the other of the
Borrowers and any rights to participate in any Collateral or any other assets of
the other Borrower. In addition to and without in any way limiting the
foregoing, each of the Borrowers hereby subordinates any and all indebtedness it
may now or hereafter owe to such other Borrower to all indebtedness of the
Borrowers to the Lenders and Agent, and agrees with the Lenders and Agent that
neither of the Borrowers shall claim any offset or other reduction of such
Borrower’s obligations hereunder because of any such indebtedness and shall not
take any action to obtain any of the Collateral or any other assets of the other
Borrower.

 

§36. CONFLICT.

In the event of any express inconsistency between the terms of this Agreement
and the other Loan Documents, the terms of this Agreement shall control.

 

§37. AMENDMENT AND RESTATEMENT OF ORIGINAL LOAN AGREEMENTS.

This Agreement amends and restates in its entirety the Original Potomac Loan
Agreement and the Original Station View Loan Agreement. The loan documents
relating to the loans contemplated by the Original Station View Loan Agreement
and the Original Potomac Loan Agreement other than the loan agreement,
promissory note(s) and deeds of trust, which are each being amended and
restated, are hereby terminated. Borrowers acknowledges the

 

78



--------------------------------------------------------------------------------

assignments evidenced by the Assignment of Potomac Loan Documents and the
Assignment of Station View Loan Documents. Furthermore, in order to induce Agent
and the Lenders to accept such assignments, each Borrower, for itself and its
heirs, successors and assigns, represents and warrants to Agent and the Lenders
that such Borrower has no defenses, setoffs, claims, counterclaims or causes of
action of any kind or nature whatsoever with respect to the loan documents more
particularly described therein as of the date hereof, the administration or
funding of the existing loans on the Station View Project or the Potomac
Project, as applicable or with respect to any acts or omissions of the existing
lender, and each Borrower does hereby expressly waive, release and relinquish
any and all such defenses, setoffs, claims, counterclaims and causes of action,
if any, whether now known or hereafter discovered.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWERS:

COMSTOCK STATION VIEW, L.C.,

a Virginia limited liability company

By:   Comstock Homebuilding Companies, Inc., a Delaware corporation, its Manager
  By:  

 

  Name:   Bruce Labovitz   Title:   Chief Financial Officer     (SEAL)

COMSTOCK POTOMAC YARD, L.C.,

a Virginia limited liability company

By:

  Comstock Homebuilding Companies, Inc., a Delaware corporation, its Manager  
By:  

 

  Name:   Bruce Labovitz   Title:   Chief Financial Officer     (SEAL) AGENT AND
LENDERS:

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:  

 

Name:  

 

Title:  

 

 

80



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED NOTE

 

$                       March     , 2008

FOR VALUE RECEIVED, the undersigned, COMSTOCK STATION VIEW, L.C., a Virginia
limited liability company, and COMSTOCK POTOMAC YARD, L.C., a Virginia limited
liability company (collectively, “Maker”), hereby jointly and severally promise
to pay to                                                       (“Payee”), or
order, in accordance with the terms of that certain Loan Agreement, dated as of
March     , 2008, as from time to time in effect, among Maker, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Loan Agreement”), to the extent not sooner paid, on
or before the Maturity Date, the principal sum of                     
($            ), or such amount as may be advanced by the Payee under the Loan
Agreement as a Loan with daily interest from the date thereof, computed as
provided in the Loan Agreement, on the principal amount hereof from time to time
unpaid, at a rate per annum on each portion of the principal amount which shall
at all times be equal to the rate of interest applicable to such portion in
accordance with the Loan Agreement, and with interest on overdue principal and,
to the extent permitted by applicable law, on overdue installments of interest
and late charges at the rates provided in the Loan Agreement. Interest shall be
payable on the dates specified in the Loan Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Loan Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Loan Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

The undersigned Maker represents and warrants that the proceeds of this Note are
being used exclusively for business or investment purposes within the meaning
and intent of Section 6.1-330.75 of the Code of Virginia (1950), as amended.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.

This Note shall be governed by the laws of the Commonwealth of Virginia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Loan Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note is delivered in amendment and restatement of the Original Potomac Note
and the Original Station View Note.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note under seal on the day and year first above written.

 

COMSTOCK POTOMAC YARD, L.C.,

a Virginia limited liability company

By:   Comstock Homebuilding Companies, Inc., a Delaware corporation, its Manager
  By:  

 

  Name:  

 

  Title:  

 

  [CORPORATE SEAL]

 

Exhibit A - Page 2



--------------------------------------------------------------------------------

COMSTOCK STATION VIEW, L.C.,

a Virginia limited liability company

By:   Comstock Homebuilding Companies, Inc., a Delaware corporation, its Manager
  By:  

 

  Name:  

 

  Title:  

 

  (SEAL)

 

Exhibit A - Page 3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REQUEST FOR LOAN

KeyBank National Association, as Agent

4035 Ridge Top Rd

5th Floor

Fairfax, VA 22030

Attn: Kas Govender

Ladies and Gentlemen:

Pursuant to the provisions of §2.3 of the Loan Agreement dated as of March     ,
2008 (as the same may hereafter be amended, the “Loan Agreement”), among
Comstock Station View, L.C. and Comstock Potomac Yard, L.C. (collectively, the
“Borrowers”), KeyBank National Association for itself and as Agent, and the
other Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:

1. Loan. The undersigned Borrower hereby requests a Loan under §2.1 of the Loan
Agreement:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):             

Drawdown Date:             

Interest Period for LIBOR Rate Loans:             

by credit to the general account of the undersigned Borrower with the Agent at
the Agent’s Head Office.

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.5 of
the Loan Agreement.

3. No Default. The undersigned chief financial officer or chief accounting
officer of the undersigned Borrower certifies that the Borrowers and the
Guarantor are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing.

4. Representations True. The undersigned chief financial officer or chief
accounting officer of undersigned Borrower certifies, represents and agrees that
each of the representations and warranties made by or on behalf of the Borrowers
and the Guarantor, contained in the Loan Agreement, in the other Loan Documents
or in any document or instrument delivered pursuant to or in connection with the
Loan Agreement was true in all material respects as of the date on which it was
made and, is true in all material respects as of the date hereof and shall also
be true at and as of the Drawdown Date for the Loan requested hereby, with the
same effect as if made at and as of such Drawdown Date, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

 

Exhibit B - Page 1



--------------------------------------------------------------------------------

5. Other Conditions. The undersigned chief financial officer or chief accounting
officer of the undersigned Borrower certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Loan Agreement have been satisfied.

6. Definitions. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
             day of     , 200  .

 

COMSTOCK STATION VIEW, L.C.,

a Virginia limited liability company

By:   Comstock Homebuilding Companies, Inc., a Delaware corporation, its Manager
  By:  

 

  Name:  

 

  Title:  

 

  (CORPORATE SEAL)

COMSTOCK POTOMAC YARD, L.C.,

a Virginia limited liability company

By:   Comstock Homebuilding Companies, Inc., a Delaware corporation, its Manager
  By:  

 

  Name:  

 

  Title:  

 

  (CORPORATE SEAL)

 

Exhibit B - Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                                         
(“Assignor”), and                                          (“Assignee”).

WITNESSETH:

WHEREAS, Assignor is a party to that certain Loan Agreement, dated March     ,
2008, by and among COMSTOCK STATION VIEW, L.C. and COMSTOCK POTOMAC YARD, L.C.
(collectively, “Borrowers”), the other lenders that are or may become a party
thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the “Loan
Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned
Commitments] under the Loan Agreement and its rights with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, (i) a portion of its Note in the amount of $            
representing a $             Loan Commitment, and a
                                 percent (    %) Loan Commitment Percentage,
(ii) a $             Loan Commitment, and a                                 
percent (    %) Loan Commitment Percentage, and (iii) a corresponding interest
in and to all of the other rights and obligations under the Loan Agreement and
the other Loan Documents relating thereto (the assigned interests being
hereinafter referred to as the “Assigned Interests”), including Assignor’s share
of all outstanding Loans with respect to the Assigned Interests and the right to
receive interest and principal on and all other fees and amounts with respect to
the Assigned Interests, all from and after the Assignment Date, all as if
Assignee were an original Lender under and signatory to the Loan Agreement
having a Loan Commitment Percentage equal to the amount of the respective
Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the

 

Exhibit C - Page 1



--------------------------------------------------------------------------------

“Intercreditor Agreement” (as hereinafter defined), which obligations shall
include, but shall not be limited to, the obligation to make Loans to the
Borrowers with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Loan Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”). Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Note is $             and Assignor’s Note is
$             and the aggregate outstanding principal balance of the Loans made
by it equals $             and Loans made by it equals $            , and
(iii) that it has forwarded to the Agent the Notes held by Assignor. Assignor
makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrowers or the Guarantor or the continued existence, sufficiency or value of
the Collateral or any assets of the Borrowers or the Guarantor which may be
realized upon for the repayment of the Loans, or the performance or observance
by the Borrowers or the Guarantor of any of their respective obligations under
the Loan Documents to which it is a party or any other instrument or document
delivered or executed pursuant thereto or in connection with the Loan; other
than that it is the legal and beneficial owner of, or has the right to assign,
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrowers and the Guarantor and the value of the assets
of the Borrowers and the Guarantor, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably

 

Exhibit C - Page 2



--------------------------------------------------------------------------------

incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, any
Borrower or the Guarantor, (g) agrees that if Assignee is not incorporated under
the laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrowers and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes and (h) Assignee has a net worth as of the date hereof of not less
than $100,000,000.00 unless waived in writing by Borrowers and Agent as required
by the Loan Agreement. Assignee agrees that Borrowers may rely on the
representation contained in Section 4(i).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $             representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be
                                 (the “Assignment Date”). Following the
execution of this Agreement, each party hereto shall deliver its duly executed
counterpart hereof to the Agent for acceptance and recording in the Register by
the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Exhibit C - Page 3



--------------------------------------------------------------------------------

Notice Address:  

 

 

 

  Attn:  

 

  Facsimile:  

 

Domestic Lending Office:   Same as above   Eurodollar Lending Office:   Same as
above  

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA (WITHOUT REFERENCE TO CONFLICT OF
LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]

 

Exhibit C - Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

Title:   ASSIGNOR: By:  

 

Title:  

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION,

as Agent

By:  

 

Title:   CONSENTED TO BY: COMSTOCK STATION VIEW, L.C., a Virginia limited
liability company By:   Comstock Homebuilding Companies, Inc.,   a Delaware
corporation, its Manager   By:  

 

  Name:  

 

  Title:  

 

  (CORPORATE SEAL) COMSTOCK POTOMAC YARD, L.C., a Virginia limited liability
company

By:

  Comstock Homebuilding Companies, Inc.,   a Delaware corporation, its Manager  
By:  

 

  Name:  

 

  Title:  

 

  (CORPORATE SEAL)

 

Exhibit C - Page 5



--------------------------------------------------------------------------------

EXHIBIT D

INTENTIONALLY OMITTED

 

Exhibit D - Page 1



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Jennifer Wells

Ladies and Gentlemen:

Reference is made to the Loan Agreement dated as of March     , 2008 (as the
same may hereafter be amended, the “Loan Agreement”) by and among Comstock
Potomac Yard, L.C., a Virginia limited liability company, Comstock Station View,
L.C., a Virginia limited liability company (collectively, “Borrowers”), KeyBank
National Association for itself and as Agent, and the other lenders from time to
time party thereto. Terms defined in the Loan Agreement and not otherwise
defined herein are used herein as defined in the Loan Agreement.

Pursuant to the Loan Agreement, Borrowers are furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
Borrowers for the fiscal period ended                                  (the
“Balance Sheet Date”). Such financial statements have been prepared in
accordance with GAAP and present fairly the consolidated financial position of
Borrowers at the date thereof and the results of its operations for the periods
covered thereby.

This certificate is submitted in compliance with requirements of §7.4(i) of the
Loan Agreement. The calculations provided below are made using the consolidated
financial statements of Borrowers as of the Balance Sheet Date adjusted in the
best good faith estimate of Borrowers to give effect to the making of a Loan, or
other event that occasions the preparation of this certificate; and the nature
of such event and the estimate of Borrowers of its effects are set forth in
reasonable detail in an attachment hereto. The undersigned officer is the chief
financial officer or chief accounting officer of each Borrower.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and have no knowledge of any Default or Event of Default. [(Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)]

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

Exhibit E - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this      day of             , 200  .

 

COMSTOCK STATION VIEW, L.C.,

a Virginia limited liability company

By:  

Comstock Homebuilding Companies, Inc.,

a Delaware corporation, its Manager

  By:  

 

  Name:  

 

  Title:  

 

  (CORPORATE SEAL)

COMSTOCK POTOMAC YARD, L.C.,

a Virginia limited liability company

By:  

Comstock Homebuilding Companies, Inc.,

a Delaware corporation, its Manager

  By:  

 

  Name:  

 

  Title:  

 

  (CORPORATE SEAL)

[APPENDIX TO COMPLIANCE CERTIFICATE]

 

Exhibit E - Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Loan
Commitment    Loan Commitment
Percentage  

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

   $ 40,391,200.00    100 %

LIBOR Lending Office

Same as above

     

 

Schedule 1.1 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.2

MORTGAGED PROPERTY QUALIFICATION DOCUMENTS

With respect to the Mortgaged Property, each of the following:

(a) Security Documents. Such Security Documents relating to the Mortgaged
Property as the Agent shall in good faith require, duly executed and delivered
by the respective parties thereto.

(b) Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in the
Mortgaged Property and that all filings, recordings, deliveries of instruments
and other actions necessary or desirable to protect and preserve such liens or
security title or security interests have been duly effected.

(c) Survey and Taxes. The Survey of the Mortgaged Property, together with the
Surveyor Certification and evidence of payment of all real estate taxes,
assessments and municipal charges on the Mortgaged Property which on the date of
determination are required to have been paid under §7.8.

(d) Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/pro forma policy for a Title Policy) covering the Mortgaged Property,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy.

(e) UCC Certification. A certification from the Title Insurance Company, records
search firm, or counsel satisfactory to the Agent that a search of the
appropriate public records disclosed no conditional sales contracts, security
agreements, chattel mortgages, leases of personalty, financing statements or
title retention agreements which affect any property, rights or interests of the
Borrowers that are or are intended to be subject to the security interest,
security title, assignments, and mortgage liens created by the Security
Documents relating to the Mortgaged Property except to the extent that the same
are discharged and removed prior to or simultaneously with the inclusion of the
Mortgaged Property in the Collateral.

(f) Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by the Borrowers on the Mortgaged Property
(including flood insurance if necessary) from the insurer or an independent
insurance broker dated as of the date of determination, identifying insurers,
types of insurance, insurance limits, and policy terms (or certificates therefor
signed by the insurer or an agent authorized to bind the insurer); and (ii) such
further information and certificates from the Borrowers, their insurers and
insurance brokers as the Agent may reasonably request, all of which shall be in
compliance with the requirements of this Agreement.

(g) Hazardous Substance Assessments. With respect to the Station View Project, a
hazardous waste site assessment report addressed to the Agent (or the subject of
a reliance letter addressed to, and in a form reasonably satisfactory to, the
Agent) concerning Hazardous Substances and asbestos on the Mortgaged Property
dated or updated not more than sixty (60)

 

Schedule 1.2 - Page 1



--------------------------------------------------------------------------------

days prior to the Closing Date, from the Environmental Engineer, such report to
contain no qualifications except those that are acceptable to the Majority
Lenders in their reasonable discretion and to otherwise be in form and substance
reasonably satisfactory to the Agent in its sole discretion. With respect to the
Potomac Project, Agent shall not require all existing reports to be addressed to
Agent or a reliance letter.

(h) Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may require and approve in its reasonable discretion.

(i) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 1.2 - Page 2



--------------------------------------------------------------------------------

SCHEDULE 3.3

MANDATORY PREPAYMENTS

 

Prepayment Date

   Prepayment Amount

March 31, 2009

   $ 20,680,380.00

September 30, 2009

   $ 9,847,800.00

March 31, 2010

   $ 8,863,020.00

 

Schedule 3.3 Page - 1



--------------------------------------------------------------------------------

SCHEDULE 6.6

PENDING LITIGATION AND JUDGMENTS

[See Attached]

 

Schedule 6.6 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.9

TAXPAYER IDENTIFICATION NUMBERS

Borrowers:

 

Potomac:   26-0065265 Station View:   20-4615947

Guarantor:

 

Comstock Homebuilding Companies, Inc.:   20-1164345

 

Schedule 6.9 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.17

ORGANIZATIONAL STRUCTURE

Comstock Homebuilding Companies, Inc., a Delaware corporation, owns one hundred
percent (100%) of the membership interests in each of Potomac and Station View.

 

Schedule 6.18(c) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.18(c)

PURCHASE OPTIONS

None.

 

Schedule 6.18(c) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.28

OUTSTANDING CERTIFICATES OF OCCUPANCY

Unit Nos.: 154, 155, 156, 157, 246, 1043, 1044, 1149 and 1150

 

Schedule 6.28 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.12

POTOMAC PROJECT LEASING PARAMETERS

In no event shall Potomac, as part of its rental program established for the
Potomac Project, enter into leases that would impair the ability of Borrowers to
meet mandatory curtailments for the Potomac Project as set forth in Section 3.3
of the Loan Agreement, as determined by Agent in its reasonable discretion.
Prior to entering into any such lease, Potomac shall give prior written notice
to Agent of its intent to enter into such lease and obtain Agent’s confirmation
(not to be unreasonably withheld or delayed) that such lease will not impair the
ability of Borrowers to meet the curtailment requirements of section 3.3. Prior
to entry into any leases for the Potomac Project, Potomac shall submit to Agent
its form of lease, approval of which will not be unreasonably withheld or
delayed.

 

Schedule 7.12 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.8

RELEASE PRICES

[See Attached]

 

Schedule 8.8 - Page 1